Exhibit 10.1

 

PURCHASE AND SALE AGREEMENT

 

 

BETWEEN

 

WILDWOOD ASSOCIATES

 

AND

 

WELLS OPERATING PARTNERSHIP II, L.P.

 

BUILDINGS 2500, 4100/4300 AND 4200

WILDWOOD OFFICE PARK

ATLANTA, GEORGIA

 

 

August 20, 2004

 



--------------------------------------------------------------------------------

Table of Contents

 

ARTICLE 1. DEFINITIONS

   1 ARTICLE 2. PURCHASE AND SALE    9

2.1.

   Agreement to Sell and Purchase the Properties    9

2.2.

   Permitted Exceptions    9

2.3.

   Earnest Money    9

2.4.

   Purchase Price    9

2.5.

   Loans    10

2.6.

   Independent Contract Consideration    11

2.7.

   Closing    11 ARTICLE 3. PURCHASER’S INSPECTION AND REVIEW RIGHTS    11

3.1.

   Due Diligence Inspections    11

3.2.

   Deliveries to Purchaser by Seller; Purchaser’s Access to Property Records of
Seller    13

3.3.

   Condition of the Properties    14

3.4.

   Title and Survey    17

3.5.

   Service Contracts    18

3.6.

   Termination of Agreement    19

3.7.

   Confidentiality    19 ARTICLE 4. REPRESENTATIONS, WARRANTIES AND OTHER
AGREEMENTS    20

4.1.

   Representations and Warranties of Seller    20

4.2.

   Knowledge Defined    24

4.3.

   Covenants and Agreements of Seller    24

4.4.

   Representations and Warranties of Purchaser    25

4.5.

   Covenants and Agreements of Purchaser    26 ARTICLE 5. CLOSING DELIVERIES,
CLOSING COSTS AND PRORATIONS    28

5.1.

   Seller’s Closing Deliveries    28

5.2.

   Purchaser’s Closing Deliveries    30

5.3.

   Closing Costs    31

5.4.

   Prorations and Credits    32 ARTICLE 6. CONDITIONS TO CLOSING    34

6.1.

   Conditions Precedent to Purchaser’s Obligations    34

6.2.

   Conditions Precedent to Seller’s Obligations    36



--------------------------------------------------------------------------------

ARTICLE 7. CASUALTY AND CONDEMNATION

   36

7.1.

   Casualty    36

7.2.

   Condemnation    37

ARTICLE 8. DEFAULT AND REMEDIES

   39

8.1.

   Purchaser’s Default    39 ARTICLE 9. ASSIGNMENT    40

9.1.

   Assignment    40

ARTICLE 10. BROKERAGE COMMISSIONS

   40

10.1.

   Broker    40

ARTICLE 11. INDEMNIFICATION

   41

11.1.

   Indemnification by Seller    41

11.2.

   Indemnification by Purchaser    41

11.3.

   Limitations on Indemnification    41

11.4.

   Survival    42

11.5.

   Indemnification as Sole Remedy    42

ARTICLE 12. MISCELLANEOUS

   42

12.1.

   Notices    42

12.2

   Possession    43

12.3

   Time Periods    43

12.4

   Publicity    43

12.5

   Discharge of Obligations    44

12.6

   Severability    44

12.7

   Construction    44

12.8

   Sale Notification Letters    44

12.9

   Access to Records Following Closing    44

12.10

   Submission to Jurisdiction    44

12.11

   General Provisions    45

12.12

   Attorney’s Fees    45

12.13

   Counterparts    45

12.14

   Effective Agreement    45

 

 

ii



--------------------------------------------------------------------------------

SCHEDULE OF EXHIBITS

 

       

Reference

--------------------------------------------------------------------------------

Exhibit “A-1”

  Description of Land   pp. 1-2

Exhibit “B”

  List of Personal Property   pp. 6-7

Exhibit “B-1”

  List of Property Excluded from Personal Property   p. 7

Exhibit “C”

  List of Existing Commission Agreements   p. 3 & § 4.1(g)

Exhibit “D”

  Form of Escrow Agreement   p. 3

Exhibit “E”

  List of Existing Environmental Reports   p. 3

Exhibit “F”

  List of Existing Surveys   p. 4

Exhibit “G”

  List of Leases   p. 5 & § 4.1(e)

Exhibit “H”

  List of Loan Documents   § 3.2(a)(vii) & § 4.1(i)

Exhibit “I”

  Title Exceptions   p. 6 & § 3.2(a)(vii)

Exhibit “J”

  Exception Schedule   § 4.1(d) & § 4.1(l)

Exhibit “K”

  List of Service Contracts   p. 8

Exhibit “L-1”

  Form of Tenant Estoppel Certificate   p. 8, § 4.3(e) & § 6.1(c)

Exhibit “M”

  Form of Master Declaration Estoppel Certificate   § 4.3(f)

Exhibit “N”

  Letter   § 4.3(h)

Exhibit “O”

  Property Tax Appeals   § 4.1(k)

Exhibit “P”

  Unpaid Tenant Inducement Costs and Leasing Commissions   § 4.1(g) & § 4.1(r)

Exhibit “Q”

  INTENTIONALLY OMITTED    

Exhibit “R”

  INTENTIONALLY OMITTED    

Exhibit “S”

  Seller Benefited Property   § 4.5(a)

Exhibit “T”

  Cousins Benefited Property   § 4.5(b), (c) and (d)

Exhibit “U”

  2300 Windy Ridge Parkway Covenant   § 5.1(a)

 

 

Schedule of Exhibits

Page 1



--------------------------------------------------------------------------------

SCHEDULE OF CLOSING DOCUMENTS

 

Schedule 1-A

  Form of Limited Warranty Deed

Schedule 2

  Form of Assignment and Assumption of Leases and Security Deposits and Leasing
Commission Obligations arising after Closing

Schedule 3

  Form of Bill of Sale to Personal Property

Schedule 4

  INTENTIONALLY OMITTED

Schedule 5

  INTENTIONALLY OMITTED

Schedule 6

  Form of Assignment and Assumption of Service Contracts

Schedule 7

  Form of General Assignment of Seller’s Interest in Intangible Property

Schedule 8

  Form of Seller’s Affidavit (for Purchaser’s Title Insurance Purposes)

Schedule 9

  Form of Seller’s Certificate (as to Seller’s Representations and Warranties)

Schedule 10

  Form of Seller’s FIRPTA Affidavit

Schedule 11

  Form of Purchaser’s Certificate (as to Purchaser’s Representations and
Warranties)

Schedule 12

  Form of Purchaser’s Affidavit as to Broker’s Liens

 



--------------------------------------------------------------------------------

PURCHASE AND SALE AGREEMENT

 

BUILDINGS 2500, 4100/4300 AND 4200

 

WILDWOOD OFFICE PARK

 

THIS PURCHASE AND SALE AGREEMENT (the “Agreement”), made and entered into this
20th day of August 2004, by and among WILDWOOD ASSOCIATES, a Georgia general
partnership (“Seller”) whose sole general partners are Cousins Properties
Incorporated and International Business Machines Corporation, and WELLS
OPERATING PARTNERSHIP II, L.P., a Delaware limited partnership (“Purchaser”).

 

W I T N E S E T H:

 

WHEREAS, Seller desires to sell certain improved real property commonly known as
“2500 Windy Ridge Parkway” located at 2500 Windy Ridge Parkway, Atlanta, Cobb
County, Georgia, together with certain related personal and intangible property,
and Purchaser desires to purchase such real, personal and intangible property;
and

 

WHEREAS, Seller desires to sell certain improved real property commonly known as
“4100/4300 Wildwood Parkway” located at 4100/4300 Wildwood Parkway, Atlanta,
Cobb County, Georgia, together with certain related personal and intangible
property, and Purchaser desires to purchase such real, personal and intangible
property; and

 

WHEREAS, Seller desires to sell certain improved real property commonly known as
“4200 Wildwood Parkway” located at 4200 Wildwood Parkway, Atlanta, Cobb County,
Georgia, together with certain related personal and intangible property, and
Purchaser desires to purchase such real, personal and intangible property; and

 

WHEREAS, the parties hereto desire to provide for said sale and purchase on the
terms and conditions set forth in this Agreement;

 

NOW, THEREFORE, for and in consideration of the premises, the mutual covenants
and agreements hereinafter set forth, and for other good and valuable
consideration, the receipt, adequacy, and sufficiency of which are hereby
acknowledged by the parties hereto, the parties hereto hereby covenant and agree
as follows:

 

ARTICLE 1.

DEFINITIONS

 

For purposes of this Agreement, each of the following capitalized terms shall
have the meaning ascribed to such terms as set forth below:

 

“2500 Windy Ridge Parkway” shall mean the improved real property commonly known
as 2500 Windy Ridge Parkway, Atlanta, Cobb County, Georgia, together with
certain related personal and intangible property, being the Land identified as
2500 Windy Ridge Parkway on



--------------------------------------------------------------------------------

EXHIBIT “A - 1” attached hereto, together with the related Improvements, the
Personal Property, the Intangible Property and all right, title and interest of
Seller as “landlord” or “lessor” in and to the Leases, any guaranties of the
Leases and the Security Deposits, with respect to such Land and Improvements.

 

“4100/4300 Wildwood Parkway” shall mean the improved real property commonly
known as 4100/4300 Wildwood Parkway, Atlanta, Cobb County, Georgia, together
with certain related personal and intangible property, being the Land identified
as 4100/4300 Wildwood Parkway on EXHIBIT “A-1” attached hereto, together with
the related Improvements, Personal Property, and Intangible Property, and all
right, title and interest of Seller as “landlord” or “lessor” in and to the
Leases, any guaranties of the Leases and the Security Deposits, with respect to
such Land and Improvements.

 

“4200 Wildwood Parkway” shall mean the improved real property commonly known as
4200 Wildwood Parkway, Atlanta, Cobb County, Georgia, together with certain
related personal and intangible property, being the Land identified as 4200
Wildwood Parkway on EXHIBIT “A-1” attached hereto, together with the related
Improvements, Personal Property, and Intangible Property, and all right, title
and interest of Seller as “landlord” or “lessor” in and to the Leases, any
guaranties of the Leases and the Security Deposits, with respect to such Land
and Improvements.

 

“Assignment and Assumption of Leases” shall mean the form of assignment and
assumption of Leases and Security Deposits and obligations under the Commission
Agreements to be executed and delivered by Purchaser and Seller as to the
Leases, Security Deposits and Commission Agreements, at the Closing in the form
attached hereto as SCHEDULE 2.

 

“Assignment and Assumption of Service Contracts” shall mean the form of
assignment and assumption of the Service Contracts to be executed and delivered
by Purchaser and Seller as to the Service Contracts, at the Closing in the form
attached hereto as SCHEDULE 6.

 

“Associates Improvements” shall mean all buildings, structures and improvements
now or on the Closing Date situated on the Land, including without limitation,
all parking areas and facilities, improvements and fixtures located on the Land.

 

“Associates Intangible Property” shall mean all intangible property, if any,
owned by Seller and related to the Land and Improvements, including without
limitation, the rights and interests, if any, of Seller in and to the following
(to the extent assignable): (i) the names “2500 Windy Ridge Parkway”, “4100/4300
Wildwood Parkway”, and “4200 Wildwood Parkway”, (ii) all assignable plans and
specifications and other architectural and engineering drawings for the Land and
Improvements; (iii) all assignable warranties or guaranties given or made in
respect of the Improvements or Personal Property; (iv) all transferable
consents, authorizations, variances or waivers, licenses, permits and approvals
from any governmental or quasi-governmental agency, department, board,
commission, bureau or other entity or instrumentality solely in respect of the
Land or Improvements; and (v) all of the right, title and interest of Seller in
and to all assignable Service Contracts that Purchaser agrees to assume (or is
deemed to have agreed to assume).

 

2



--------------------------------------------------------------------------------

“Associates Land” shall mean those certain tracts or parcels of real property
located in Cobb County, Georgia, which are more particularly identified on
EXHIBIT “A-1” attached hereto as 2500 Windy Ridge Parkway, 4100/4300 Wildwood
Parkway, or 4200 Wildwood Parkway, together with all rights, privileges and
easements appurtenant to said real property, and all right, title and interest,
if any, of Seller in and to any land lying in the bed of any street, road, alley
or right-of-way, open or closed, adjacent to or abutting the Land.

 

“Associates Lands” shall mean, collectively, those certain tracts or parcels of
real property located in Cobb County, Georgia, which are more particularly
identified on EXHIBIT “A-1” attached hereto as 2500 Windy Ridge Parkway,
4100/4300 Wildwood Parkway, and 4200 Wildwood Parkway, together with all rights,
privileges and easements appurtenant to said real property, and all right, title
and interest, if any, of Seller in and to any land lying in the bed of any
street, road, alley or right-of-way, open or closed, adjacent to or abutting the
Land.

 

“Associates Personal Property” shall mean all furniture (including common area
furnishings and interior landscaping items), carpeting, draperies, appliances,
personal property (excluding any computer software which either is licensed to
Seller or Seller deems proprietary), machinery, apparatus and equipment owned by
Seller and currently used exclusively in the operation, repair and maintenance
of the Land and Improvements and situated thereon, as generally described on
EXHIBIT “B” attached hereto and made a part hereof, and all non-confidential
books, records and files (excluding any appraisals, budgets, strategic plans for
the Properties, internal analyses, information regarding the marketing of the
Properties for sale, submissions relating to Seller’s obtaining of corporate
authorization, attorney and accountant work product, attorney-client privileged
documents, or other information in the possession or control of Seller or
Seller’s property manager which Seller deems proprietary) relating to the Land
and Improvements; provided, however, the property described on EXHIBIT “B-1”
attached hereto and made a part hereof is expressly excluded from the definition
of Personal Property. The Personal Property does not include any property owned
by tenants, contractors or licensees, and shall be conveyed by Seller to
Purchaser subject to depletions, replacements and additions in the ordinary
course of Seller’s business.

 

“Associates Property” shall mean and refer to any Land, together with the items
set forth in Section 2.1(b), (c), (d) and (e) hereof with respect to such Land.

 

“Associates Properties” shall have the meaning ascribed thereto in Section 2.1
hereof.

 

“Basket Limitation” shall mean an amount equal to $25,000.00;

 

“Bill of Sale” shall mean the form of bills of sale to the Personal Property to
be executed and delivered to Purchaser by Seller as to the Personal Property, at
the Closing in the form attached hereto as SCHEDULE 3.

 

“Broker” shall have the meaning ascribed thereto in Section 10.1 hereof.

 

“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which banking institutions in the State of Georgia are authorized by law or
executive action to close.

 

“Cap Limitation” shall mean an amount equal to $2,000,000.00.

 

3



--------------------------------------------------------------------------------

“Closing” shall mean the consummation of the purchase and sale of the Properties
pursuant to the terms of this Agreement.

 

“Closing Date” shall have the meaning ascribed thereto in Section 2.7 hereof.

 

“Closing Documents” shall mean any certificate, instrument or other document
delivered pursuant to this Agreement.

 

“Commission Agreements” shall have the meaning ascribed thereto in Section
4.1(g) hereof, and such agreements are more particularly described on EXHIBIT
“C” attached hereto and made a part hereof.

 

“Cousins Benefited Property” shall mean the property of Cousins Properties
Incorporated described on EXHIBIT “T” attached hereto and made a part hereof

 

“Due Diligence Material” shall have the meaning ascribed thereto in Section 3.7
hereof.

 

“Earnest Money” shall mean the Initial Earnest Money, together with all interest
which accrues thereon as provided in Section 2.3(b) hereof and in the Escrow
Agreement.

 

“Effective Date” shall mean the last date upon which the following shall have
occurred: (a) Purchaser and Seller shall have delivered at least two (2) fully
executed counterparts of this Agreement to each other party, (b) Purchaser,
Seller and Escrow Agent shall have executed and delivered at least one (1) fully
executed counterpart of the Escrow Agreement to each other party, and (c)
Purchaser shall have delivered the Initial Earnest Money (by federal wire
transfer) to Escrow Agent.

 

“Environmental Law” shall mean any law, ordinance, rule, regulation, order,
judgment, injunction or decree relating to pollution or substances or materials
which are considered to be hazardous or toxic, including, without limitation,
the Resource Conservation and Recovery Act, the Comprehensive Environmental
Response, Compensation and Liability Act, the Hazardous Materials Transportation
Act, the Clean Water Act, the Toxic Substances Control Act, the Emergency
Planning and Community Right to Know Act, the Georgia Underground Storage Tank
Management Act, O.C.G.A. §§12-13-1 et seq. as amended, the Georgia Hazardous
Site Response Act, O.C.G.A. §§12-8-90 et seq. as amended, any state and local
environmental law, all amendments and supplements to any of the foregoing and
all regulations and publications promulgated or issued pursuant thereto.

 

“Escrow Agent” shall mean the Title Company, at its office at 4170 Ashford
Dunwoody Road, Suite 460, Atlanta, Georgia 30319.

 

“Escrow Agreement” shall mean that certain Escrow Agreement in the form attached
hereto as EXHIBIT “D” entered into contemporaneously with the execution and
delivery of this Agreement by Seller, Purchaser and Escrow Agent with respect to
the Earnest Money.

 

4



--------------------------------------------------------------------------------

“Existing Environmental Reports” shall mean those certain reports,
correspondence and related materials, if any, more particularly described on
EXHIBIT “E” attached hereto and made a part hereof.

 

“Existing Surveys” shall mean those certain surveys with respect to the Land and
the Improvements, if any, more particularly described on EXHIBIT “F” attached
hereto and made a part hereof. “Existing Survey” shall mean any one of the
Existing Surveys.

 

“FIRPTA Affidavit” shall mean the form of FIRPTA Affidavit to be executed and
delivered to Purchaser at Closing by Seller as to the Land and Improvements in
the form attached hereto as SCHEDULE 10.

 

“First Title Notice” shall have the meaning ascribed thereto in Section 3.4
hereof.

 

“General Assignment” shall have the meaning ascribed thereto in Section 5.1(e)
hereof.

 

“Hazardous Substances” shall mean any and all pollutants, contaminants, toxic or
hazardous wastes or any other substances that might pose a hazard to health or
safety, the removal of which may be required or the generation, manufacture,
refining, production, processing, treatment, storage, handling, transportation,
transfer, use, disposal, release, discharge, spillage, seepage or filtration of
which is or shall be restricted, prohibited or penalized under any Environmental
Law (including, without limitation, lead paint, asbestos, urea formaldehyde foam
insulation, petroleum and polychlorinated biphenyls).

 

“Improvements” shall mean the Associates Improvements.

 

“Initial Earnest Money” shall mean the sum of Eight Million Five Hundred Fifty
Thousand and No/100 Dollars ($8,550,000.00 U.S.).

 

“Inspection Period” shall mean the period expiring at 5:00 P.M. local Atlanta,
Georgia, time on September 3, 2004.

 

“Intangible Property” shall mean the Associates Intangible Property.

 

“Land” shall mean the Associates Lands.

 

“Lease” and “Leases” shall mean the leases or occupancy agreements, including
those in effect on the Effective Date which are more particularly identified as
on EXHIBIT “G” attached hereto, and any amended or new leases entered into
pursuant to Section 4.3(a) of this Agreement, which as of the Closing affect all
or any portion of the Land or Improvements.

 

“Lender” shall mean: (a) The Prudential Insurance Company of America, as to 2500
Windy Ridge Parkway; and (b) The Northwestern Mutual Life Insurance Company, as
to 4100/4300 Wildwood Parkway and 4200 Wildwood Parkway. “Lenders” shall mean
all of the foregoing, collectively.

 

“Limited Warranty Deed” shall mean the form of deed attached hereto as SCHEDULE
1-A.

 

5



--------------------------------------------------------------------------------

“Loan” shall mean: (a) with respect to 2500 Windy Ridge Parkway, that certain
indebtedness encumbering 2500 Windy Ridge Parkway evidenced by that certain
Promissory Note executed by Seller in favor of Lender dated December 12, 1995,
in the original principal amount of $26,000,000; and (b) with respect to
4100/4300 Wildwood Parkway, that certain indebtedness encumbering 4100/4300
Wildwood Parkway evidenced by that certain Promissory Note executed by Seller in
favor of Lender dated March 13, 1997, in the original principal amount of
$30,000,000. “Loans” shall mean all of the foregoing, collectively.

 

“Loan Documents” shall mean the documents evidencing, governing and securing the
applicable Loan.

 

“Losses” shall have the meaning ascribed thereto as Section 11.1 hereof.

 

“Major Tenant” or “Major Tenants” shall mean:

 

(a) with respect to 2500 Windy Ridge Parkway, Coca-Cola Enterprises, Inc. and
Cousins Properties Incorporated;

 

(b) with respect to 4100/4300 Wildwood Parkway, BlueLinx Corporation; and

 

(c) with respect to 4200 Wildwood Parkway, General Electric Company;

 

“Master Declaration” shall mean that certain Master Declaration of Covenants and
Cross-Easements for Wildwood Office Park by Cousins Properties Incorporated,
dated January 23, 1991, recorded in Deed Book 5992, page 430, in the office of
the Clerk of the Superior Court of Cobb County, Georgia, as amended by First
Amendment to Master Declaration of Covenants and Cross-Easements for Wildwood
Office Park dated June 26, 1992, recorded in Deed Book 6839, page 241, as
further amended by Second Amendment to Master Declaration of Covenants and
Cross-Easements for Wildwood Office Park, dated as of December 13, 2000, filed
for record December 20, 2000, recorded in Deed Book 13316, page 3847, aforesaid
records, as further amended by Third Amendment to Master Declaration of
Covenants and Cross-Easements for Wildwood Office Park, dated as of December 18,
2001, filed for record December 21, 2001, recorded in Deed Book 13465, page 958,
aforesaid records, and as further amended by Fourth Amendment to Master
Declaration of Covenants and Cross-Easements for Wildwood Office Park, dated as
of September 30, 2003, recorded in Deed Book 13879, page 942, aforesaid records.

 

“Monetary Objection” or “Monetary Objections” with respect to any individual
Property shall mean (a) any mortgage, deed to secure debt, deed of trust or
similar security instrument encumbering all or any part of such Property, (b)
any mechanic’s, materialman’s or similar lien (unless resulting from any act or
omission of Purchaser or any of its agents, contractors, representatives or
employees or any tenant of such Property), (c) the lien of ad valorem real or
personal property taxes, assessments and governmental charges affecting all or
any portion of such Property which are delinquent, and (d) any judgment of
record against Seller in the county or other applicable jurisdiction in which
such Property is located. “Monetary Objection” or “Monetary Objections” with
respect to all Properties, collectively, shall mean (a) any mortgage, deed to
secure debt, deed of trust or similar security instrument encumbering all or any
part of the Properties, (b) any mechanic’s, materialman’s or similar lien
(unless resulting from any act or

 

6



--------------------------------------------------------------------------------

omission of Purchaser or any of its agents, contractors, representatives or
employees or any tenant of the Properties), (c) the lien of ad valorem real or
personal property taxes, assessments and governmental charges affecting all or
any portion of the Properties which are delinquent, and (d) any judgment of
record against Seller in the county or other applicable jurisdiction in which
the Properties are located.

 

“Other Notices of Sale” shall have the meaning ascribed thereto in Section
5.1(p) hereof.

 

“Permitted Exceptions” as to any individual Land and related Improvements shall
mean, collectively, (a) liens for taxes, assessments and governmental charges
not yet due and payable or due and payable but not yet delinquent with respect
to such Land and related Improvements, (b) the Leases affecting such Land and
related Improvements, (c) such state of facts as would be disclosed by a current
survey of such Land, and (d) the matters identified as affecting such Land and
related Improvements on EXHIBIT “I” attached hereto and made part hereof.
“Permitted Exceptions” as to all the Land and Improvements shall mean,
collectively, (a) liens for taxes, assessments and governmental charges not yet
due and payable or due and payable but not yet delinquent with respect to the
Land and Improvements, (b) the Leases affecting the Land and Improvements, (c)
such state of facts as would be disclosed by a current survey of each of the
Land, and (d) the matters set forth on EXHIBIT “I” attached hereto and made part
hereof.

 

“Personal Property” shall mean the Associates Personal Property.

 

“Plaza Declaration” shall mean that certain Declaration of Covenants and
Cross-Easements for Wildwood Plaza by Cousins Properties Incorporated, dated
January 23, 1991, recorded in Deed Book 5992, page 501, in the office of the
Clerk of the Superior Court of Cobb County, Georgia, as amended by First
Amendment to Declaration of Covenants and Cross-Easements for Wildwood Plaza
between Cousins Properties Incorporated and Wildwood Associates, dated January
25, 1991, recorded in Deed Book 5994, page 402, aforesaid records, as further
amended by Second Amendment to Declaration of Covenants and Cross-Easements for
Wildwood Plaza dated February 28, 1996, recorded in Deed Book 9441, page 371,
aforesaid records, as further amended by Third Amendment to Declaration of
Covenants and Cross-Easements for Wildwood Plaza dated April 8, 1996, recorded
in Deed Book 9558, page 241, aforesaid records, as further amended by Fourth
Amendment to Declaration of Covenants and Cross-Easements for Wildwood Plaza
dated December 13, 2000, recorded in Deed Book 13316, page 3859, aforesaid
records, and as further amended by Fifth Amendment to Declaration of Covenants
and Cross-Easements for Wildwood Plaza dated June 3, 2004, recorded in Deed Book
13988, page 829, aforesaid records.

 

“Prepayment Fee” shall have the meaning ascribed thereto in Section 2.5 hereof.

 

“Property” shall mean and refer to the Associates Property.

 

“Properties” shall mean and refer to the Associates Properties, collectively.

 

“Purchase Price” shall be the amount specified in Section 2.4 hereof.

 

“Purchaser-Related Entities” shall have the meaning ascribed thereto in Section
11.1 hereof.

 

7



--------------------------------------------------------------------------------

“Purchaser Waived Breach” shall have the meaning ascribed thereto in Section
11.3 hereof.

 

“Purchaser’s Certificate” shall have the meaning ascribed thereto in Section
5.2(d) hereof.

 

“Security Deposits” shall mean any security deposits, rent or damage deposits or
similar amounts (other than rent paid for the month in which the Closing occurs)
actually paid by the tenants pursuant to any of the Leases, reduced by amounts
properly applied by Seller in accordance with the applicable Lease.

 

“Seller-Related Entities” shall have the meaning ascribed thereto in Section
11.2 hereof.

 

“Seller’s Affidavit” shall mean the form of owner’s affidavit to be given by
Seller at Closing to the Title Company in the form attached hereto as SCHEDULE
8.

 

“Seller’s Certificate” shall mean the form of certificate to be executed and
delivered by Seller to Purchaser at the Closing with respect to the truth and
accuracy of Seller’s warranties and representations contained in this Agreement
(modified and updated as the circumstances require), in the form attached hereto
as SCHEDULE 9.

 

“Service Contracts” shall mean all those certain contracts and agreements more
particularly described as Service Contracts on EXHIBIT “K” attached hereto and
made a part hereof relating to the repair, maintenance or operation of the Land,
Improvements or Personal Property which will extend beyond the Closing Date,
including, without limitation, all equipment leases.

 

“Survey” and “Surveys” shall have the meaning ascribed thereto in Section 3.4
hereof.

 

“Taxes” shall have the meaning ascribed thereto in Section 5.4(a) hereof.

 

“Tenant Estoppel Certificate” or “Tenant Estoppel Certificates” shall mean
certificates to be sought from the tenants under the Leases in substantially the
form attached hereto as EXHIBIT “L-1”; provided, however, if any Lease provides
for the form or content of an estoppel certificate from the tenant thereunder,
the Tenant Estoppel Certificate with respect to such Lease may be in the form as
called for therein; further provided, however, that Seller shall make such
reasonable revisions to the certificate with respect to particular tenants as
Purchaser shall request in writing to Seller on or before August 20, 2004.

 

“Tenant Inducement Costs” shall mean any out-of-pocket payments required under a
Lease to be paid by the landlord thereunder to or for the benefit of the tenant
thereunder which is in the nature of a tenant inducement, including
specifically, but without limitation, tenant improvement costs, lease buyout
payments, and moving, design, refurbishment and club membership allowances and
costs. The term “Tenant Inducement Costs” shall not include loss of income
resulting from any free rental period, it being understood and agreed that
Seller shall bear the loss resulting from any free rental period until the
Closing Date and that Purchaser shall bear such loss from and after the Closing
Date.

 

8



--------------------------------------------------------------------------------

“Tenant Notices of Sale” shall have the meaning ascribed thereto in Section
5.1(o) hereof.

 

“Title Company” shall mean Chicago Title Insurance Company.

 

“Title Commitment” shall have the meaning ascribed thereto in Section 3.4
hereof.

 

ARTICLE 2.

PURCHASE AND SALE

 

2.1. Agreement to Sell and Purchase the Properties. Subject to and in accordance
with the terms and provisions of this Agreement, Seller agrees to sell and
Purchaser agrees to purchase, the following properties (collectively, the
“Properties”):

 

  (a) the Land;

 

  (b) the Improvements;

 

  (c) all right, title and interest of Seller as “landlord” or “lessor” in and
to the Leases, any guaranties of the Leases and the Security Deposits;

 

  (d) the Personal Property; and

 

  (e) the Intangible Property.

 

Notwithstanding any provision of this Agreement to the contrary, expressly
excluded from the Properties, are all rights of Cousins Properties Incorporated
as Declarant under the Master Declaration and all rights of Cousins Properties
Incorporated as Declarant under the Plaza Declaration.

 

2.2. Permitted Exceptions. Each of the Properties shall be conveyed subject to
the matters which are, or are deemed to be, Permitted Exceptions with respect to
such Property.

 

2.3. Earnest Money.

 

(a) Contemporaneously with Purchaser’s execution and delivery of this Agreement,
Purchaser has delivered the Initial Earnest Money to Escrow Agent by federal
wire transfer, payable to Escrow Agent, which Initial Earnest Money shall be
held and released by Escrow Agent in accordance with the terms of the Escrow
Agreement.

 

(b) The Earnest Money shall be applied to the Purchase Price at the Closing and
shall otherwise be held, refunded, or disbursed in accordance with the terms of
the Escrow Agreement and this Agreement. All interest and other income from time
to time earned on the Initial Earnest Money shall be earned for the account of
Purchaser, and shall be a part of the Earnest Money; and the Earnest Money
hereunder shall be comprised of the Initial Earnest Money and all such interest
and other income.

 

2.4. Purchase Price. Subject to adjustment and credits as otherwise specified in
this Section 2.4 and elsewhere in this Agreement, the purchase price (the
“Purchase Price”) to be paid

 

9



--------------------------------------------------------------------------------

by Purchaser to Seller for the Properties shall be ONE HUNDRED SEVENTY TWO
MILLION FIVE HUNDRED THOUSAND DOLLARS ($172,500,000.00 U.S.). The Purchase Price
is allocated among the Properties as follows: (i) 2500 Windy Ridge Parkway, that
amount equal to FIFTY EIGHT MILLION DOLLARS ($58,000,000.00 U.S.); (ii)
4100/4300 Wildwood Parkway, that amount equal to FIFTY MILLION SEVEN HUNDRED
FIFTY THOUSAND DOLLARS ($50,750,000.00 U.S.), and (iii) 4200 Wildwood Parkway,
that amount equal to SIXTY THREE MILLION SEVEN HUNDRED FIFTY THOUSAND DOLLARS
($63,750,000.00 U.S.). The Purchase Price shall be paid by Purchaser to Seller
at the Closing as follows

 

(a) The Earnest Money shall be paid by Escrow Agent to Seller at Closing; and

 

(b) At Closing, (i) Purchaser shall receive a credit on the settlement statement
for the sums necessary to pay the Loan(s) (with respect to the Property or
Properties being purchased pursuant to this Agreement) in full, including
without limitation the Prepayment Fee (as defined in Section 2.5), and such
amount shall be delivered by Purchaser in immediately available funds to the
Title Company at Closing, for further delivery to the applicable Lender(s) in
payment of the Loan(s), including without limitation the Prepayment Fee, as
required of Purchaser pursuant to Section 2.5 hereof, and (ii) the balance of
the Purchase Price, after applying, as partial payment of the Purchase Price,
the Earnest Money, and crediting Purchaser with the amounts paid by Purchaser
under clause (i) above, and subject to prorations and other adjustments
specified in this Agreement, shall be paid by Purchaser in immediately available
funds to the Title Company, for further delivery to an account or accounts
designated by Seller. If the amounts due from Purchaser under clauses (i) or
(ii) above are not received by Title Company in immediately available good funds
by 1:00 PM local Atlanta, Georgia, time, on the day set for Closing, then the
Closing shall be delayed by one (1) Business Day; provided, however, that if the
day set for Closing is the outside date for Closing (after taking into account
all applicable extensions of such date pursuant to this Agreement), then in such
event, (x) so long as the amounts due from Purchaser under clauses (i) and (ii)
above are received by Title Company in immediately available good funds by the
close of business on such day, Purchaser shall reimburse Seller for any interest
charged by the Lenders for failure to receive the payoff amount by the time on
the Closing Date by the time required by the Lenders, or (y) if the amounts due
from Purchaser under clauses (i) and (ii) above have not been received by Title
Company in immediately available good funds by the close of business on such
day, Purchaser shall be in default hereunder, and Seller may exercise any and
all remedies available to Seller on account of such default. The provisions of
the preceding sentence of this Section 2.4(b) shall survive the Closing.

 

2.5. Loans. Purchaser shall be responsible for and shall pay at Closing all
amounts necessary to pay the Loans in full, including without limitation the
Prepayment Fee. “Prepayment Fee” shall mean all prepayment fees (whether or not
identified as such in the applicable Loan Documents, and including without
limitation yield maintenance fees) (collectively, the “Prepayment Fee”) payable
upon the prepayment of such Loan(s) as provided in the applicable Loan
Documents. Seller shall notify Purchaser of the amount necessary to pay the
Loan(s) in full at Closing, including without limitation the Prepayment Fee, and
the directions for the payment thereof at or prior to Closing, and Seller shall
obtain payoff letters from the Lenders confirming such payment amounts and
directions for payment. Seller and Purchaser and acknowledge that the Loan
Documents for each Loan require the borrower

 

10



--------------------------------------------------------------------------------

thereunder to give at least thirty (30) days prior written notice of prepayment
to the applicable Lender. Accordingly, Seller shall give written notice of
prepayment to each of the Lenders promptly after the expiration of the
Inspection Period.

 

2.6. Independent Contract Consideration. In addition to, and not in lieu of the
delivery to Escrow Agent of the Initial Earnest Money, Purchaser shall deliver
to Seller, concurrently with Purchaser’s execution and delivery of this
Agreement to Seller, Purchaser’s check, payable to the order to Seller, in the
amount of One Hundred and No/100 Dollars ($100.00). Seller and Purchaser hereby
mutually acknowledge and agree that said sum represents adequate bargained for
consideration for Seller’s execution and delivery of this Agreement and
Purchaser’s right to inspect the Properties pursuant to Article III. Said sum is
in addition to and independent of any other consideration or payment provided
for in this Agreement and is nonrefundable in all events.

 

2.7. Closing. Seller shall have the right to postpone the Closing Date (as
hereinafter defined) until October 4, 2004, by written notice to Purchaser on or
before September 13, 2004. Subject to postponement by Seller as provided in the
sentence immediately preceding this sentence, the consummation of the sale by
Seller and purchase by Purchaser of the Properties (the “Closing”) shall be held
on September 20, 2004, or such earlier date after the expiration of the
Inspection Period as is mutually agreed to by Seller and Purchaser. Subject to
the foregoing, the Closing shall take place at an office in the metropolitan
Atlanta, Georgia, area, and at such specific place, time and date (the “Closing
Date”) as shall be designated by Purchaser in a written notice to Seller not
less than three (3) Business Days prior to Closing. If Purchaser fails to give
such notice of the Closing Date, the Closing shall be at the offices of Cousins
Properties Incorporated, 2500 Windy Ridge Parkway, Suite 1600, Atlanta, Georgia
30339 at 10:00 a.m. on the outside date for Closing as provided above, subject
to Seller’s right to postpone the Closing Date as provided in the first sentence
of this Section 2.7. It is contemplated that the transaction shall be closed
with the concurrent delivery of the documents of title and the payment of the
Purchase Price. Notwithstanding the foregoing, there shall be no requirement
that Seller and Purchaser physically meet for the Closing, and all documents to
be delivered at the Closing shall be delivered to the Title Company unless the
parties hereto mutually agree otherwise. Seller and Purchaser agree to use
reasonable efforts to complete all requirements for the Closing prior to the
Closing Date.

 

ARTICLE 3.

PURCHASER’S INSPECTION AND REVIEW RIGHTS

 

3.1. Due Diligence Inspections.

 

(a) From and after the Effective Date until the Closing Date or earlier
termination of this Agreement, Seller shall permit Purchaser and its authorized
representatives to inspect the Properties, to perform due diligence and
environmental investigations, to examine the records of Seller with respect to
the Properties, and make copies thereof, at such times during normal business
hours as Purchaser or its representatives may request. All such inspections
shall be nondestructive in nature, and specifically shall not include any
physically intrusive testing without the prior written consent of Seller. All
such inspections and permitted testing shall be performed in such a manner to
minimize any interference with the business of the tenants under the Leases,
and, in each case, in compliance with the rights and obligations of Seller as
landlord

 

11



--------------------------------------------------------------------------------

under the Leases. Purchaser shall repair any damage caused by or resulting from
any such testing, and shall restore the Properties to the condition in which the
same were in before any such testing. Purchaser’s contact with any tenant of the
Properties shall be limited to customary tenant interviews, and Purchaser shall
not have the right to interview the tenants under the Leases without providing
Seller with an opportunity to jointly conduct such interview. All inspection
fees, appraisal fees, engineering fees and all other costs and expenses of any
kind incurred by Purchaser relating to the inspection of the Properties shall be
solely Purchaser’s expense. Seller reserves the right to have a representative
present at the time of making any such inspection. Purchaser shall notify Seller
not less than one (1) Business Day in advance of making any such inspection. If
Purchaser desires to perform any invasive or physically intrusive testing of the
Properties, including, without being limited to, any sampling in connection with
the Phase II environmental assessments of the Properties, or any other
investigation that will involve the removal of flooring, making excavations or
test borings, disturbance of any plants, trees or shrubs, or any other invasive
test or activity (collectively, “Invasive Testing”), then Purchaser shall
provide to either Jack A. LaHue or Janet Brody a written request for approval
therefor, which Invasive Testing request shall include the nature and scope of
the proposed Invasive Testing and the identity of the company or persons by whom
it would be performed. Seller shall approve or disapprove, in Seller’s
reasonable discretion, any such Invasive Testing request in writing within two
(2) Business Days following Seller’s receipt thereof, if received on a Business
Day.

 

(b) If the Closing is not consummated hereunder, Purchaser shall promptly
deliver copies of all reports, surveys and other information furnished to
Purchaser by third parties in connection with such inspections to Seller, as to
the Properties; provided, however, that delivery of such copies and information
shall be without warranty or representation whatsoever, express or implied,
including, without limitation, any warranty or representation as to ownership,
accuracy, adequacy or completeness thereof or otherwise. This Section 3.1(b)
shall survive the termination of this Agreement.

 

(c) To the extent that Purchaser or any of its representatives, agents or
contractors damages or disturbs the Properties or any portion thereof, Purchaser
shall return the same to substantially the same condition which existed
immediately prior to such damage or disturbance. Purchaser hereby agrees to and
shall indemnify, defend and hold harmless Seller from and against any and all
expense, loss or damage which Seller may incur (including, without limitation,
reasonable attorney’s fees actually incurred) as a result of any act or omission
of Purchaser or its representatives, agents or contractors, other than any
expense, loss or damage to the extent arising from any act or omission of Seller
during any such inspection. Said indemnification agreement shall survive the
Closing until the expiration of any applicable statute of limitations and shall
survive any earlier termination of this Agreement. Purchaser shall maintain and
shall ensure that Purchaser’s consultants and contractors maintain commercial
general liability insurance in an amount not less than $1,000,000, combined
single limit. Purchaser agrees to provide to Seller a certificate of insurance
with regard to each applicable liability insurance policy prior to any entry
upon the Properties by Purchaser or its consultants or contractors, as the case
may be, pursuant to this Section 3.1.

 

12



--------------------------------------------------------------------------------

3.2. Deliveries by Seller to Purchaser; Purchaser’s Access to Property Records
of Seller.

 

(a) Purchaser acknowledges receipt of the following (and Purchaser further
acknowledges that no additional items are required to be delivered by Seller to
Purchaser except as may be expressly set forth in other provisions of this
Agreement):

 

  (i) Copies of current property tax bills and assessor’s statements of current
assessed value with respect to each Property.

 

  (ii) Copies of operating statements for the past 24 months with respect to
each Property.

 

  (iii) A 2004 Operating Budget with respect to each Property.

 

  (iv) Copies of all Leases and guarantees relating thereto existing as of the
Effective Date with respect to each Property.

 

  (v) An aged tenant receivable report, if any, regarding income from the
tenants with respect to each Property.

 

  (vi) Monthly tenant, tax and operating expense billing statements and general
ledger for the past 24 months with respect to each Property.

 

  (vii) Copies of the Loan Documents listed on EXHIBIT “H” attached hereto.

 

  (viii) Copies of the Commission Agreements with respect to each Property.

 

  (ix) Copies of all Service Contracts currently in place with respect to each
Property.

 

  (x) Copies of the current policies of title insurance of Seller with respect
to the Land and Improvements.

 

  (xi) Copies of the Existing Surveys with respect to the Land.

 

  (xii) A copy of the Master Declaration.

 

  (xiii) Copies of the Existing Environmental Reports with respect to each
Property.

 

(b) From the Effective Date until the Closing Date or earlier termination of
this Agreement, Seller shall allow Purchaser and Purchaser’s representatives, on
reasonable advance notice and during normal business hours, to have access to
their respective existing non-confidential books, records and files relating to
the Properties, at Seller’s on-site management office at the Properties, at the
office of the Broker, or at the office of Cousins Properties Incorporated at
2500 Windy Ridge Parkway, Suite 1600, Atlanta, Georgia 30339, for the purpose of
inspecting and (at Purchaser’s expense) copying the same, including, without
limitation, the

 

13



--------------------------------------------------------------------------------

materials listed below (to the extent any or all of the same are in the
possession of Seller), subject, however, to the limitations of any
confidentiality or nondisclosure agreement to which Seller may be bound, and
provided that Seller shall not be required to deliver or make available to
Purchaser any appraisals, strategic plans for the Properties or any of them,
internal analyses, information regarding the marketing for sale of the
Properties or any of them, submissions relating to Seller’s obtaining of
corporate authorization, attorney and accountant work product, or
attorney-client privileged documents (collectively, the “Confidential
Materials”). Subject to the limitations of any confidentiality or nondisclosure
agreement to which Seller may be bound, Seller covenants not to withhold or
exclude from the books, records and files made available to Purchaser any books,
records and files relating to the Properties in the possession of Seller other
than Confidential Materials. Purchaser acknowledges and agrees, however, that
Seller makes no representation or warranty of any nature whatsoever, express or
implied, with respect to the ownership, enforceability, accuracy, adequacy or
completeness or otherwise of any of such records, evaluations, data,
investigations, reports or other materials. If the Closing contemplated
hereunder fails to take place for any reason, Purchaser shall promptly return
all copies of materials copied from the books, records and files of Seller
relating to the Properties. It is understood and agreed that Seller shall not
have any obligation to obtain, commission or prepare any such books, records,
files, reports or studies not now in the possession of Seller. Subject to the
foregoing, Seller agrees to make available to Purchaser for inspection and
copying, without limitation, the following books, records and files relating to
the Properties, all to the extent the same are in the possession of Seller:

 

  (i) Tenant Information. Copies of any financial statements or other financial
information of any tenants under the Leases (and the Lease guarantors, if any),
written information relative to the tenants’ payment histories, and tenant
correspondence, to the extent Seller has the same in its possession;

 

  (ii) Plans. All available construction plans and specifications in the
possession of Seller relating to the development, condition, repair and
maintenance of the Properties, the Improvements and the Personal Property;

 

  (iii) Permits; Licenses. Copies of any permits, licenses, or other similar
documents in the possession of Seller relating to the use, occupancy or
operation of the Properties; and

 

  (iv) Operating Costs and Expenses. All available records of any operating
costs and expenses for the Properties in the possession of Seller.

 

3.3. Condition of the Properties.

 

(a) Seller recommends that Purchaser employ one or more independent engineering
and/or environmental professionals to perform engineering, environmental and
physical assessments on Purchaser’s behalf in respect of the Properties and the
condition thereof. Purchaser and Seller mutually acknowledge and agree that the
Properties are being sold in an “AS IS” condition and “WITH ALL FAULTS,” known
or unknown, contingent or existing. Purchaser has the sole responsibility to
fully inspect the Properties, to investigate all matters relevant thereto,
including, without limitation, the condition of the Properties, and to reach its
own, independent

 

14



--------------------------------------------------------------------------------

evaluation of any risks (environmental or otherwise) or rewards associated with
the ownership, leasing, management and operation of the Properties. Effective as
of the Closing and except as expressly set forth in this Agreement, Purchaser
hereby waives and releases Seller and its partners, and their respective
officers, directors, shareholders, agents, affiliates, employees and successors
and assigns from and against any and all claims Purchaser may have that there is
any defect or other unsatisfactory condition with respect to the structural,
physical or environmental condition of the Properties; provided, however, that
the foregoing release solely as it applies to Cousins Properties Incorporated,
Cousins Real Estate Corporation, Cousins MarketCenters, Inc. (collectively, the
“Cousins Tenants”), and their respective officers, directors, shareholders,
agents, affiliates, employees and successors and assigns, shall not release the
Cousins Tenants and their respective officers, directors, shareholders, agents,
affiliates, employees and successors and assigns, with respect to claims
against, and obligations and liabilities, if any, of, (i) the Cousins Tenants in
their capacity as tenants under their existing Lease of space at 2500 Windy
Ridge Parkway with respect to the structural, physical or environmental
condition of 2500 Windy Ridge Parkway, or (ii) the officers, directors,
shareholders, agents, affiliates, employees and successors and assigns of the
Cousins Tenants in their capacity as tenants under its existing Lease of space
at 2500 Windy Ridge Parkway with respect to the structural, physical or
environmental condition of 2500 Windy Ridge Parkway.

 

(b) To the fullest extent permitted by law, Purchaser does hereby
unconditionally waive and release Seller and its partners, and their respective
officers, directors, shareholders, agents, affiliates and employees from any
present or future claims and liabilities of any nature arising from or relating
to the presence or alleged presence of Hazardous Substances in, on, at, from,
under or about the Properties or any adjacent property, including, without
limitation, any claims under or on account of any Environmental Law, regardless
of whether such Hazardous Substances are located in, on, at, from, under or
about the Properties or any adjacent property prior to or after the date hereof
(collectively, “Environmental Liabilities”); provided, however, that:

 

  (u) the foregoing release solely as it applies to Cousins Properties
Incorporated, its officers, directors, shareholders, agents, affiliates and
employees, shall not release Cousins Properties Incorporated, its officers,
directors, shareholders, agents, affiliates and employees, from any
Environmental Liabilities of, (i) Cousins Properties Incorporated in its
capacity as tenant under its existing Lease of space at 2500 Windy Ridge
Parkway, or (ii) the officers, directors, shareholders, agents, affiliates,
employees and successors and assigns of Cousins Properties Incorporated in its
capacity as tenant under its existing Lease of space at 2500 Windy Ridge
Parkway;

 

  (v) the foregoing release solely as it applies to Cousins Properties
Incorporated, its officers, directors, shareholders, agents, affiliates and
employees, shall not release Cousins Properties Incorporated, its officers,
directors, shareholders, agents, affiliates and employees, from any
Environmental Liabilities of, (i) Cousins Properties Incorporated in its
capacity as manager under the management agreement between Cousins Properties
Incorporated and Purchaser to be executed at Closing, or (ii) the officers,
directors, shareholders, agents, affiliates, employees and successors and
assigns of Cousins Properties Incorporated in its capacity as manager under the
management agreement between Cousins Properties Incorporated and Purchaser to be
executed at Closing;

 

15



--------------------------------------------------------------------------------

  (w) the foregoing release solely as it applies to Cousins Properties
Incorporated, its officers, directors, shareholders, agents, affiliates and
employees, shall not release Cousins Properties Incorporated, its officers,
directors, shareholders, agents, affiliates and employees, from any
Environmental Liabilities of, (i) Cousins Properties Incorporated in its
capacity as leasing agent under the leasing agreement between Cousins Properties
Incorporated and Purchaser to be executed at Closing, or (ii) the officers,
directors, shareholders, agents, affiliates, employees and successors and
assigns of Cousins Properties Incorporated in its capacity as leasing agent
under the leasing agreement between Cousins Properties Incorporated and
Purchaser to be executed at Closing;

 

  (x) the foregoing release solely as it applies to Cousins Properties
Incorporated, its officers, directors, shareholders, agents, affiliates and
employees, shall not release Cousins Properties Incorporated, its officers,
directors, shareholders, agents, affiliates and employees, from any
Environmental Liabilities of, (i) Cousins Properties Incorporated relating to
any Hazardous Substances which may be placed, located or released on the
Properties by Cousins Properties Incorporated after the date of Closing, or (ii)
the officers, directors, shareholders, agents, affiliates, employees and
successors and assigns of Cousins Properties Incorporated relating to any
Hazardous Substances which may be placed, located or released on the Properties
by Cousins Properties Incorporated after the date of Closing;

 

  (y) the foregoing release solely as it applies to International Business
Machines Corporation, its officers, directors, shareholders, agents, affiliates
and employees, shall not release International Business Machines Corporation,
its officers, directors, shareholders, agents, affiliates and employees, from
any Environmental Liabilities of, (i) International Business Machines
Corporation relating to any Hazardous Substances which may be placed, located or
released on the Properties by International Business Machines Corporation after
the date of Closing, or (ii) the officers, directors, shareholders, agents,
affiliates, employees and successors and assigns of International Business
Machines Corporation relating to any Hazardous Substances which may be placed,
located or released on the Properties by International Business Machines
Corporation after the date of Closing; and

 

  (z) the foregoing release solely as it applies to Seller, its officers,
directors, shareholders, agents, affiliates and employees, shall not release
Seller, its officers, directors, shareholders, agents, affiliates and employees,
from any Environmental Liabilities of, (i) Seller relating to any Hazardous
Substances which may be placed, located or released on the Properties by Seller
after the date of Closing, or (ii) the officers, directors, shareholders,
agents, affiliates, employees and successors and assigns of Seller relating to
any Hazardous Substances which may be placed, located or released on the
Properties by Seller after the date of Closing.

 

In addition, Purchaser does hereby covenant and agree to defend, indemnify, and
hold harmless Seller and its partners, and their respective officers, directors,
shareholders, agents, affiliates and employees from and against any claims,
demands, penalties, fines, liabilities, settlements, damages, costs or expenses
of whatever kind or nature, known or unknown, existing and future, including

 

16



--------------------------------------------------------------------------------

any action or proceeding brought or threatened, or ordered by governmental
authorities, relating to any Hazardous Substances which may be placed, located
or released on the Properties after the date of Closing (collectively, “Post
Closing Claims”); provided, however, that

 

  (A) the foregoing indemnity solely as it applies to Cousins Properties
Incorporated, its officers, directors, shareholders, agents, affiliates and
employees, shall not indemnify Cousins Properties Incorporated, its officers,
directors, shareholders, agents, affiliates and employees, from and against any
Post Closing Claims relating to any Hazardous Substances which may be placed,
located or released on the Properties by Cousins Properties Incorporated after
the date of Closing;

 

  (B) the foregoing indemnity solely as it applies to International Business
Machines Corporation, its officers, directors, shareholders, agents, affiliates
and employees, shall not indemnify International Business Machines Corporation,
its officers, directors, shareholders, agents, affiliates and employees, from
and against any Post Closing Claims relating to any Hazardous Substances which
may be placed, located or released on the Properties by International Business
Machines Corporation after the date of Closing; and

 

  (C) the foregoing indemnity solely as it applies to Seller, its officers,
directors, shareholders, agents, affiliates and employees, shall not indemnify
Seller, its officers, directors, shareholders, agents, affiliates and employees,
from and against any Post Closing Claims relating to any Hazardous Substances
which may be placed, located or released on the Properties by Seller after the
date of Closing.

 

The terms and provisions of this Section 3.3 shall survive the Closing hereunder
until the expiration of any applicable statute of limitations.

 

3.4. Title and Survey. Seller has provided Purchaser with a preliminary title
commitment with respect to each of the Properties (individually, a “Seller’s
Title Commitment”, and collectively, the “Seller’s Title Commitments”).
Purchaser shall have the right, but not the obligation, to order at Purchaser’s
expense from the Title Company, a preliminary title commitment with respect to
each of the Properties (individually, a “Purchaser’s Title Commitment”, and
collectively, the “Purchaser’s Title Commitments”). Purchaser shall direct the
Title Company to send a copy of each of the Purchaser’s Title Commitments to
Seller. “Title Commitment” shall mean a Seller’s Title Commitment or a
Purchaser’s Title Commitment. The Seller’s Title Commitments and Purchaser’s
Title Commitments are collectively referred to as the “Title Commitments”.
Promptly upon execution of this Agreement, Purchaser may arrange, also at its
expense, for the preparation of one or more updates of each Existing Survey
(individually, a “Survey”, and collectively, the “Surveys”). Purchaser likewise
shall make copies of all such Surveys available to Seller prior to Closing.
Purchaser shall have until the end of the Inspection Period to give written
notice (the “First Title Notice”) to Seller of such objections as Purchaser may
have to any exceptions to title disclosed in the Title Commitments or in the
Surveys or otherwise in Purchaser’s examinations of title. From time to time at
any time after the First Title Notice and prior to the Closing Date, Purchaser
may give written notice (a “Subsequent Title Notice”) to Seller of exceptions to
title first appearing of record with respect to a Property after the effective
date of the most recent previous title commitment or updated title commitment
with respect to such Property or matters of survey which matters of record or
matters of survey would

 

17



--------------------------------------------------------------------------------

not have been disclosed by an accurate updated examination of title or
preparation of an updated ALTA survey prior to date of the initial Title
Commitment with respect to such Property or the initial Survey with respect to
such Property. Seller shall have the right, but not the obligation (except as to
Monetary Objections), to attempt to remove, satisfy or otherwise cure any
exceptions to title to which the Purchaser so objects. Within five (5) Business
Days after receipt of Purchaser’s First Title Notice, Seller shall give written
notice to Purchaser informing the Purchaser of the election of Seller with
respect to the objections in the First Title Notice. Within five (5) Business
Days after receipt of any Subsequent Title Notice, Seller shall give written
notice to Purchaser informing the Purchaser of the election of Seller with
respect to the objections in such Subsequent Title Notice. If Seller fails to
give written notice of election within such five (5) Business Day period, Seller
shall be deemed to have elected not to attempt to cure the objections (other
than Monetary Objections) set forth in the First Title Notice or such Subsequent
Title Notice, whichever is applicable. If Seller elects to attempt to cure any
objections, Seller shall be entitled to one or more reasonable adjournments of
the Closing of up to but not beyond the thirtieth (30th) day following the
initial date set for the Closing to attempt such cure, but, except for Monetary
Objections, Seller shall not be obligated to expend any sums, commence any suits
or take any other action to effect such cure. Except as to Monetary Objections,
if Seller elects, or is deemed to have elected, not to cure any exceptions to
title to which Purchaser has objected or if, after electing to attempt to cure,
Seller determines that it is unwilling or unable to remove, satisfy or otherwise
cure any such exceptions, Purchaser’s sole remedy hereunder in such event shall
be either (i) to accept title to the applicable Property subject to such
exceptions as if Purchaser had not objected thereto and without reduction of the
Purchase Price, (ii) if such exceptions are matters first appearing of record
after the date of this Agreement, and arise by, through or under Seller, to
terminate this Agreement, or (iii) to terminate this Agreement within five (5)
Business Days after receipt of written notice from Seller either of the election
of Seller not to attempt to cure any objection or of the determination of
Seller, having previously elected to attempt to cure, that Seller is unable or
unwilling to do so, or five (5) Business Days after Seller is deemed hereunder
to have elected not to attempt to cure such objections (and upon any such
termination under clause (ii) or (iii) above, Escrow Agent shall return the
Earnest Money to Purchaser). Notwithstanding anything to the contrary contained
elsewhere in this Agreement, Seller shall be obligated to cure or satisfy all
Monetary Objections at or prior to Closing, and may use the proceeds of the
Purchase Price at Closing for such purpose. All exceptions to title to which
Purchaser fails to object in accordance with this Section 3.4, and all
exceptions to title which Purchaser elects (or is deemed to have elected) to
accept title to the applicable Property subject to, shall be deemed to be added
to, be a part of, and included as “Permitted Exceptions”.

 

3.5. Service Contracts. Prior to the expiration of the Inspection Period,
Purchaser will designate in a written notice to Seller which Service Contracts
Purchaser will assume and which Service Contracts will be terminated by Seller
at Closing; provided, however, that Seller shall not be obligated to terminate,
and Purchaser shall assume the obligations of Seller first accruing on or after
Closing under, all Service Contracts which cannot be terminated by Seller upon
no more than thirty (30) days prior notice or which can be terminated by Seller
only upon payment of a fee, premium, penalty or other form of early termination
compensation; further provided, however, that if such written notice from
Purchaser designating which Service Contracts are to be terminated by Seller at
Closing is given after the date fifteen (15) days prior to the expiration of the
Inspection Period, then Seller shall give notice under those Service Contracts
which can be terminated by Seller upon no more than thirty (30) days prior
notice

 

18



--------------------------------------------------------------------------------

without payment of a fee, premium, penalty or other form of early termination
compensation (the “Late Notice Service Contracts”), and, in addition to assuming
the obligations of Seller first accruing on or after Closing under all Service
Contracts which cannot be terminated by Seller upon no more than thirty (30)
days prior notice or which can be terminated by Seller only upon payment of a
fee, premium, penalty or other form of early termination compensation, Purchaser
shall assume the obligations of Seller first accruing on or after Closing under
the Late Notice Service Contracts through the effective date of such termination
thereof. Taking into account any credits or prorations to be made pursuant to
Article 5 hereof for payments coming due after Closing but accruing prior to
Closing, Purchaser will assume the obligations first accruing on or after the
Closing Date under those Service Contracts which Purchaser has designated will
not be terminated and Purchaser shall assume the obligations of Seller first
accruing on or after Closing under the Late Notice Service Contracts through the
effective date of termination thereof. Seller, without cost to Purchaser, shall
terminate at Closing all Service Contracts that are not so assumed, to the
extent any relates to any one or more of the Properties. If Purchaser fails to
notify Seller in writing on or prior to the expiration of the Inspection Period
of any Service Contracts that Purchaser does not desire to assume at Closing,
Purchaser shall be deemed to have elected to assume all such Service Contracts
and to have waived its right to require Seller to terminate such Service
Contracts at Closing. Those Service Contracts which cover properties or
improvements in addition to the Properties are identified on EXHIBIT “K”
attached hereto and are herein called the “Joint Service Contracts”.
Notwithstanding the foregoing to the contrary, Seller shall terminate the Joint
Service Contracts at Closing with respect to the Properties, Seller shall not
assign the Joint Service Contracts, Purchaser shall not assume the Joint Service
Contracts, and Purchaser shall make or cause to be made such arrangements as
Purchaser elects with respect to the services currently provided to the
Properties under the Joint Service Contracts, either with the providers
thereunder or with such other providers as selected by Purchaser.

 

3.6. Termination of Agreement. Purchaser shall have until the expiration of the
Inspection Period to determine, in Purchaser’s sole opinion and discretion, the
suitability of the Properties for acquisition by Purchaser or Purchaser’s
permitted assignee. Purchaser shall have the right to terminate this Agreement
at any time on or before said time and date of expiration of the Inspection
Period by giving written notice to Seller of such election to terminate. If
Purchaser so elects to terminate this Agreement pursuant to this Section 3.6,
Escrow Agent shall pay the Initial Earnest Money to Purchaser, whereupon, except
for those provisions of this Agreement which by their express terms survive the
termination of this Agreement, no party hereto shall have any other or further
rights or obligations under this Agreement. If Purchaser fails to so terminate
this Agreement prior to the expiration of the Inspection Period, Purchaser shall
have no further right to terminate this Agreement pursuant to this Section 3.6.

 

3.7. Confidentiality. All information acquired by Purchaser or any of its
designated representatives (including by way of example, but not in limitation,
the officers, directors, shareholders and employees of Purchaser, and
Purchaser’s engineers, consultants, counsel and potential lenders, and the
officers, directors, shareholders and employees of each of them) (collectively,
“Designated Representatives”) with respect to the Properties, whether delivered
by Seller or any representatives of Seller or obtained by Purchaser as a result
of its inspection and investigation of the Properties, examination of the books,
records and files of Seller in respect of the Properties, or otherwise
(collectively, the “Due Diligence Material”) shall be used solely for the
purpose of determining whether the Properties are suitable for Purchaser’s
acquisition and

 

19



--------------------------------------------------------------------------------

ownership thereof and for no other purpose whatsoever. The Designated
Representatives shall be informed by Purchaser of the confidential nature of the
Due Diligence Material and shall be directed by Purchaser to treat such
information with strict confidence and to use the Due Diligence Material only
for the purpose of determining whether the Properties are suitable for
Purchaser’s acquisition and ownership thereof and for no other purpose
whatsoever. The terms and conditions which are contained in this Agreement and
all Due Diligence Material which is not published as public knowledge or which
is not generally available in the public domain shall be kept in strict
confidence by Purchaser and shall not be disclosed to any individual or entity
other than to those Designated Representatives who need to know the information
for the purpose of assisting Purchaser in evaluating the Properties for
Purchaser’s potential acquisition thereof; provided, however, that Purchaser
shall have the right to disclose any such information if required by applicable
law or as may be necessary in connection with any court action or proceeding
with respect to this Agreement. Purchaser shall and hereby agrees to indemnify
and hold Seller harmless from and against any and all loss, liability, cost,
damage or expense that Seller may suffer or incur (including, without
limitation, reasonable attorneys’ fees actually incurred) as a result of
Seller’s failure to inform and direct the Designated Representatives as required
by this Section 3.7 or as a result of the unpermitted disclosure by Seller or
use by Seller of any of the Due Diligence Material to any individual or entity
other than an appropriate representative of Purchaser and/or the use of any Due
Diligence Material for any purpose other than as herein contemplated and
permitted. If Purchaser elects to terminate this Agreement pursuant to any
provision hereof permitting such termination, or if the Closing contemplated
hereunder fails to occur for any reason, Purchaser will promptly return to
Seller all Due Diligence Material in the possession of Purchaser and any of its
representatives, and destroy all copies, notes or abstracts or extracts thereof,
as well as all copies of any analyses, compilations, studies or other documents
prepared by Purchaser or for its use (whether in written or electronic form)
containing or reflecting any Due Diligence Material. In the event of a breach or
threatened breach by Purchaser or any of its representatives of this Section
3.7, Seller shall be entitled, in addition to other available remedies, to an
injunction restraining Purchaser or its representatives from disclosing, in
whole or in part, any of the Due Diligence Material and any of the terms and
conditions of this Agreement. Nothing contained herein shall be construed as
prohibiting or limiting Seller from pursuing any other available remedy, in law
or in equity, for such breach or threatened breach. The provisions of this
Section shall survive any termination of this Agreement.

 

ARTICLE 4.

REPRESENTATIONS, WARRANTIES AND OTHER AGREEMENTS

 

4.1. Representations and Warranties of Seller. Seller hereby makes the following
representations and warranties to Purchaser:

 

(a) Organization, Authorization and Consents. Seller is a duly organized and
validly existing general partnership under the laws of the State of Georgia.
Seller has the right, power and authority to enter into this Agreement and to
convey the Properties in accordance with the terms and conditions of this
Agreement, to engage in the transactions contemplated in this Agreement and to
perform and observe the terms and provisions hereof.

 

(b) Action of Seller, Etc. Seller has taken all necessary action to authorize
the execution, delivery and performance of this Agreement, and upon the
execution and delivery of

 

20



--------------------------------------------------------------------------------

any document to be delivered by Seller on or prior to the Closing, this
Agreement and such document shall constitute the valid and binding obligation
and agreement of Seller, enforceable against Seller in accordance with its
terms, except as enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws of general application affecting the
rights and remedies of creditors.

 

(c) No Violations of Agreements. Neither the execution, delivery or performance
of this Agreement by Seller, nor compliance with the terms and provisions
hereof, will result in any breach of the terms, conditions or provisions of, or
conflict with or constitute a default under, or result in the creation of any
lien, charge or encumbrance upon the Properties or any portion thereof pursuant
to the terms of any indenture, deed to secure debt, mortgage, deed of trust,
note, evidence of indebtedness or any other agreement or instrument by which
Seller is bound.

 

(d) Litigation. Except as set forth in EXHIBIT “J” attached hereto, Seller has
not received written notice of any pending or threatened suit, action or
proceeding, which (i) relates to the ownership, operation, use or value of the
Properties, or (ii) questions the validity of this Agreement or any action taken
or to be taken pursuant hereto, or (iii) involves condemnation or eminent domain
proceedings involving the Properties or any portion thereof.

 

(e) Existing Leases. Other than the Leases listed on EXHIBIT “G” attached
hereto, there are no contracts or agreements with respect to the occupancy of
the Properties or any portion or portions thereof which will be binding on
Purchaser after the Closing. The copies of the Leases heretofore delivered by
Seller to Purchaser are true, correct and complete copies thereof, and the
Leases have not been amended except as evidenced by amendments similarly
delivered and constitute the entire agreement between Seller and the tenants
thereunder. Except as set forth on EXHIBIT “J” attached hereto, Seller has no
knowledge of any monetary default, or of any material default, of any tenant
under any Lease which remains uncured; provided, however that notwithstanding
any provision of this Agreement to the contrary, no such default by any tenant
(other than a Major Tenant) after the date hereof shall be, or be deemed to be,
a condition to Purchaser’s obligations under this Agreement.

 

(f) Right of First Offer. No tenant of Seller has any right or option (including
any right of first refusal or right of first offer) to purchase all or any part
of the Properties or any interest therein, except that the tenant under the
Lease with Georgia-Pacific Corporation dated September 14, 1995, as amended,
with respect to 4100/4300 Wildwood Parkway has an option to purchase such
Property, which option shall be of no further force or effect upon the sale of
such Property to a buyer on or before May 5, 2006.

 

(g) Leasing Commissions. There are no lease brokerage agreements, leasing
commission agreements or other agreements providing for payments of any amounts
for leasing activities or procuring tenants with respect to the Properties or
any portion or portions thereof other than as disclosed in EXHIBIT “C” attached
hereto (the “Commission Agreements”), and all leasing commissions and brokerage
fees accrued or due and payable under the Commission Agreements with respect to
the Properties as of the date hereof and at the Closing have been or shall be
paid in full. Notwithstanding anything to the contrary contained herein, (i) the
respective obligations of Seller and Purchaser with respect to certain leasing
commissions are set forth on EXHIBIT “P” attached hereto, and (ii) Purchaser
shall be responsible for the payment of all leasing commissions payable for (a)
any new leases entered into after the Effective Date that

 

21



--------------------------------------------------------------------------------

have been approved (or deemed approved) by Purchaser, and (ii) except as
expressly otherwise provided on EXHIBIT “P” attached hereto, the renewal,
expansion or extension of any Leases existing as of the Effective Date and
exercised or effected after the Effective Date.

 

(h) Management Agreement. Except for a management agreement between Seller and
Cousins Properties Incorporated with respect to the Properties, which management
agreement will be cancelled and terminated with respect the Properties at
Closing, and except for a leasing agreement and a management agreement to be
entered into at Closing by Purchaser and Cousins Properties Incorporated with
respect to the Properties, there is no agreement currently in effect relating to
the management of the Properties by any third-party management company.

 

(i) Loan Documents. All material documents, instruments and agreements which
comprise the Loan Documents with respect to the Properties are listed on EXHIBIT
“H” attached hereto and made a part hereof. Seller has delivered to Purchaser
complete and accurate copies of such Loan Documents. Seller has not received any
written notice from the Lender asserting a default under such Loan Documents
which remains uncured or outstanding.

 

(j) Master Declaration. Seller has delivered to Purchaser a complete and
accurate copy of the Master Declaration. To Seller’s knowledge, there are no
existing or uncured defaults by Seller or by Declarant under the Master
Declaration.

 

(k) Taxes and Assessments. Except as may be set forth on EXHIBIT “O” attached
hereto and made a part hereof, (i) Seller has not filed, and has not retained
anyone to file, notices of protests against, or to commence action to review,
real property tax assessments against the Properties, and (ii) Seller has not
received any written notice of change in the assessed value of the Properties
from the assessed values set forth in the 2004 assessment notices received by
Seller.

 

(l) Compliance with Laws. To Seller’s knowledge and except as set forth on
EXHIBIT “J”, Seller has received no written notice alleging any violations of
law (including any Environmental Law), municipal or county ordinances, or other
legal requirements with respect to the Properties where such violations remain
outstanding.

 

(m) Other Agreements. To Seller’s knowledge, except for the Leases, the Service
Contracts, the Commission Agreements, and the Permitted Exceptions, there are no
leases, management agreements, brokerage agreements, leasing agreements or other
agreements or instruments in force or effect relating to the use, operation,
management, maintenance or repair of all or any part of the Properties
(collectively, the “Property Agreements”) which will survive the Closing or be
binding upon Purchaser other than those which Purchaser has agreed in writing to
assume prior to the expiration of the Inspection Period (or is deemed to have
agreed to assume). Except as set forth in EXHIBIT “J” attached hereto, Seller
has not received written notice that Seller is in default under any Property
Agreement, and Seller has no knowledge of any existing monetary default, or of
any existing material default, by any other party to any Property Agreement
which remains uncured; provided, however that notwithstanding any provision of
this Agreement to the contrary, no such default by any other party (other than a
Major Tenant) to any Property Agreement after the date hereof shall be, or be
deemed to be, a condition to Purchaser’s obligations under this Agreement.

 

22



--------------------------------------------------------------------------------

(n) Seller Not a Foreign Person. Seller is not a “foreign person” which would
subject Purchaser to the withholding tax provisions of Section 1445 of the
Internal Revenue Code of 1986, as amended.

 

(o) Employees. Seller has no employees to whom by virtue of such employment
Purchaser will have any obligation after the Closing.

 

(p) Licenses and Permits. To the best of Seller’s knowledge, each of the
licenses and permits held by Seller in connection with the ownership and
operation of the Properties is in full force and effect and in good standing,
and Seller has not received written notice of any intention on the part of the
issuing authority to cancel, suspend or modify any of such licenses or permits
or to take any action or institute any proceedings to effect such a
cancellation, suspension or modification. To the best of Seller’s knowledge,
Seller has not received written notice that it fails to hold any licenses,
franchises, certifications, authorizations, approvals and permits required by
any governmental or quasi-governmental authority for the use and operation of
the Properties as the same are presently used and operated. To the best of
Seller’s knowledge, all of such licenses and permits are fully paid for, and
Seller has made, or will make, application for renewals of any such licenses and
permits which will expire before the Closing Date.

 

(q) Zoning. Seller has not received written notice of any existing, pending,
contemplated, threatened or anticipated (i) change in the zoning classification
of the Property, or (ii) widening, change or grade or limitation on use of
streets abutting the Property (other than the widening and change of grade of
Wildwood Parkway abutting 4100/4300 Wildwood Parkway and 4200 Wildwood Parkway
currently in progress, which widening is already reflected in the descriptions
of such Properties set forth on EXHIBIT “A-1” attached hereto).

 

(r) Tenant Inducement Costs. As of the Effective Date, there are no Tenant
Inducement Costs under the Leases which have not been paid in full.

 

The representations and warranties made in this Agreement by Seller shall be
continuing and shall be deemed remade by Seller as of the Closing Date, with the
same force and effect as if made on, and as of, such date, subject to Seller’s
right to update such representations and warranties by written notice to
Purchaser and in the certificate of Seller to be delivered pursuant to Section
5.1(g) hereof.

 

Except as otherwise expressly provided in this Agreement or in any documents to
be executed and delivered by Seller to Purchaser at the Closing, Seller has not
made, and Purchaser has not relied on, any information, promise, representation
or warranty, express or implied, regarding the Property, whether made by Seller,
on behalf of Seller, or otherwise, including, without limitation, the physical
condition of the Properties, the financial condition of the tenants under the
Leases, title to or the boundaries of the Properties, pest control matters, soil
conditions, the presence, existence or absence of hazardous wastes, toxic
substances or other environmental matters, compliance with building, health,
safety, land use and zoning laws, regulations and orders, structural and other
engineering characteristics, traffic patterns, market data, economic conditions
or projections, past or future economic performance of the tenants or the
Properties, and any other information pertaining to the Properties or the market
and physical environments in which the Properties are located. Purchaser
acknowledges (i) that Purchaser has entered into this Agreement with the
intention of making and relying upon its own investigation or that of

 

23



--------------------------------------------------------------------------------

Purchaser’s own consultants and representatives with respect to the physical,
environmental, economic and legal condition of the Properties and (ii) that
Purchaser is not relying upon any statements, representations or warranties of
any kind, other than those specifically set forth in this Agreement or in any
document to be executed and delivered by Seller to Purchaser at the Closing,
made (or purported to be made) by Seller or anyone acting or claiming to act on
behalf of Seller. Purchaser will inspect the Properties and become fully
familiar with the physical condition thereof and, subject to the terms and
conditions of this Agreement and the Closing Documents, shall purchase the
Properties in their “as is” condition, “with all faults,” on the Closing Date.
The provisions of this grammatical paragraph shall survive the Closing until the
expiration of any applicable statute of limitations.

 

4.2. Knowledge Defined. All references in this Agreement to the “knowledge of
Seller” or “to Seller’s knowledge” shall refer only to the actual knowledge of
James F. George, Dara J. Nicholson, and Jack A. LaHue, each of whom has been
actively, each of whom has been actively involved in the management of Seller’s
business in respect of the Properties in the capacities of Senior Vice
President, Senior Vice President, and Senior Vice President, respectively, of
Cousins Properties Incorporated, as a general partner of Seller. The term
“knowledge of Seller” or “to Seller’s knowledge” shall not be construed, by
imputation or otherwise, to refer to the knowledge of Seller, or any affiliate
of Seller, or to any other partner, beneficial owner, officer, director, agent,
manager, representative or employee of Seller, or any of their respective
affiliates, or to impose on any of the individuals named above any duty to
investigate the matter to which such actual knowledge, or the absence thereof,
pertains. There shall be no personal liability on the part of the individuals
named above arising out of any representations or warranties made herein or
otherwise.

 

4.3. Covenants and Agreements of Seller.

 

(a) Leasing Arrangements. During the pendency of this Agreement, Seller will not
enter into any lease affecting the Properties, or modify or amend in any
material respect, or terminate, any of the existing Leases, without Purchaser’s
prior written consent in each instance, which consent shall not be unreasonably
withheld, delayed or conditioned and which shall be deemed given unless withheld
by written notice to Seller given within five (5) Business Days after
Purchaser’s receipt of Seller’s written request therefor, each of which requests
shall be accompanied by a copy of any proposed modification or amendment of an
existing Lease or of any new Lease that Seller wishes to execute between the
Effective Date and the Closing Date, including, without limitation, a
description of any Tenant Inducement Costs, abatements and leasing commissions
associated with any proposed renewal or expansion of an existing Lease or with
any such new Lease. If Purchaser fails to notify Seller in writing of its
approval or disapproval within said five (5) Business Day period, such failure
by Purchaser shall be deemed to be the approval of Purchaser. At Closing,
Purchaser shall reimburse Seller for any Tenant Inducement Costs, leasing
commissions or other expenses, including reasonable attorneys’ fees, actually
incurred by Seller pursuant to a renewal or expansion exercised prior to Closing
of any existing Lease or new Lease approved (or deemed approved) by Purchaser
hereunder. Notwithstanding the foregoing to the contrary, Purchaser shall have
no right to disapprove, and shall be deemed to have approved, all renewals,
extensions and expansions contained in any existing Lease and exercised by the
tenant under such Lease.

 

24



--------------------------------------------------------------------------------

(b) New Contracts. During the pendency of this Agreement, Seller will not enter
into any contract, or modify, amend, renew or extend any existing contract, that
will be an obligation affecting the Properties or any part thereof subsequent to
the Closing without Purchaser’s prior written consent in each instance (which
Purchaser agrees not to withhold or delay unreasonably), except contracts
entered into in the ordinary course of business that are terminable without
cause (and without penalty or premium) on 30 days (or less) notice.

 

(c) Operation of Property. During the pendency of this Agreement, Seller shall
continue to operate the Properties in a good and businesslike fashion consistent
with Seller’s past practices.

 

(d) Insurance. During the pendency of this Agreement, Seller shall, at Seller’s
expense, continue to maintain the fire insurance policies covering the
Improvements which are currently in force and effect.

 

(e) Tenant Estoppel Certificates. Seller shall endeavor in good faith (but
without obligation to incur any cost or expense) to obtain and deliver to
Purchaser prior to Closing a written Tenant Estoppel Certificate in the form
attached hereto as EXHIBIT “L-1” signed by each tenant under each of the Leases;
provided that delivery of such signed Tenant Estoppel Certificates shall be a
condition of Closing only to the extent set forth in Section 6.1(c) hereof; and
in no event shall the inability or failure of Seller to obtain and deliver said
Tenant Estoppel Certificates (Seller having used its good faith efforts as set
forth above as to tenants under Leases) be a default of Seller hereunder.

 

(f) Master Declaration Estoppel. Seller shall endeavor in good faith (but
without obligation to incur any cost or expense) to obtain and deliver to
Purchaser prior to Closing a written Estoppel Certificate in the form attached
hereto as EXHIBIT “M” signed by the Declarant under the Master Declaration;
provided that in no event shall the inability or failure of Seller to obtain and
deliver said Estoppel Certificate (Seller having used its good faith efforts as
set forth above) be a default of Seller hereunder.

 

(g) Encumbrances. Except as expressly permitted by this Agreement, during the
pendency of this Agreement, Seller shall not, without the prior written consent
of Purchaser, which consent Purchaser shall not unreasonably withhold, condition
or delay, voluntarily grant, create or consent to the creation of any easement,
restriction, lien, assessment or encumbrance affecting title to the Properties
or any of them.

 

(h) Audit Cooperation. During the pendency of this Agreement, at Purchaser’s
sole cost and expense, Seller shall allow Purchaser’s auditor to conduct an
audit of the operating statements of the Properties for the year of Closing and
the two prior years, and shall cooperate (at no cost to Seller) with Purchaser’s
auditor in the conduct of such audit. In addition, Seller agrees to provide a
letter in the form attached hereto as EXHIBIT “N” at or prior to Closing.

 

4.4. Representations and Warranties of Purchaser.

 

(a) Organization, Authorization and Consents. Purchaser is a duly organized and
validly existing limited partnership under the laws of the State of Delaware.
Purchaser has the right, power and authority to enter into this Agreement and to
purchase the Property in accordance with the terms and conditions of this
Agreement, to engage in the transactions contemplated in this Agreement and to
perform and observe the terms and provisions hereof.

 

25



--------------------------------------------------------------------------------

(b) Action of Purchaser, Etc. Purchaser has taken all necessary action to
authorize the execution, delivery and performance of this Agreement, and upon
the execution and delivery of any document to be delivered by Purchaser on or
prior to the Closing, this Agreement and such document shall constitute the
valid and binding obligation and agreement of Purchaser, enforceable against
Purchaser in accordance with its terms, except as enforceability may be limited
by bankruptcy, insolvency, reorganization, moratorium or similar laws of general
application affecting the rights and remedies of creditors.

 

(c) No Violations of Agreements. Neither the execution, delivery or performance
of this Agreement by Purchaser, nor compliance with the terms and provisions
hereof, will result in any breach of the terms, conditions or provisions of, or
conflict with or constitute a default under the terms of any indenture, deed to
secure debt, mortgage, deed of trust, note, evidence of indebtedness or any
other agreement or instrument by which Purchaser is bound.

 

(d) Litigation. To Purchaser’s knowledge, Purchaser has received no written
notice that any action or proceeding is pending or threatened, which questions
the validity of this Agreement or any action taken or to be taken pursuant
hereto.

 

The representations and warranties made in this Agreement by Purchaser shall be
continuing and shall be deemed remade by Purchaser as of the Closing Date, with
the same force and effect as if made on, and as of, such date subject to
Purchaser’s right to update such representations and warranties by written
notice to Seller and in Purchaser’s certificate to be delivered pursuant to
Section 5.2(d) hereof.

 

4.5. Covenants and Agreements of Purchaser.

 

(a) Seller Properties. Purchaser agrees, for the benefit of Seller, its
successors in title and assigns, and for the benefit of the property of Seller
described on EXHIBIT “S” attached hereto and made a part hereof (the “Seller
Benefited Property”), that neither Purchaser nor any entity related to or
affiliated with Purchaser, including but not limited to any entity controlled by
or under common control with Purchaser, shall object directly or indirectly to,
nor assist others in objecting to, nor take any action or make any statements,
public or private (and specifically including but not limited to statements to
the media), in opposition to any application for rezoning to a residential
classification (for residential of a general quality, but not necessarily type,
size or nature, consistent with the current residential properties at Wildwood
Office Park), or rezoning or variances to increase the height of the building(s)
to be constructed but not the density, with respect to the Seller Benefited
Property or any portion thereof on the basis of the change to a residential
classification or increase in height, provided that Purchaser reserves the right
to comment and object for any other reason. The terms and provisions of this
Section 4.5(a) shall survive the Closing hereunder until the Properties are no
longer owned by Purchaser, or by any entity related to or affiliated with
Purchaser, including but not limited to any entity controlled by or under common
control with Purchaser.

 

(b) CPI F-5 Property. Purchaser agrees, for the benefit of Cousins Properties
Incorporated, its successors in title and assigns, and for the benefit of that
portion of the Cousins

 

26



--------------------------------------------------------------------------------

Benefited Property designated as Site F-5 on the Property Plat identified on
EXHIBIT “T” attached hereto and made a part hereof (the “CPI F-5 Benefited
Property”), that neither Purchaser nor any entity related to or affiliated with
Purchaser, including but not limited to any entity controlled by or under common
control with Purchaser, shall object directly or indirectly to, nor assist
others in objecting to, nor take any action or make any statements, public or
private (and specifically including but not limited to statements to the media),
in opposition to any application for rezoning to a residential classification
(for residential of a general quality, but not necessarily type, size or nature,
consistent with the current residential properties at Wildwood Office Park), or
rezoning or variances to increase the height (to a total building height not in
excess of 235 feet) of the building(s) to be constructed but not the density,
with respect to the CPI F-5 Benefited Property or any portion thereof on the
basis of the change to a residential classification or increase in height,
provided that Purchaser reserves the right to comment and object for any other
reason. The terms and provisions of this Section 4.5(b) shall survive the
Closing hereunder until the Properties are no longer owned by Purchaser, or by
any entity related to or affiliated with Purchaser, including but not limited to
any entity controlled by or under common control with Purchaser. Cousins
Properties Incorporated shall be deemed a third party beneficiary of the
covenant set forth in this Section 4.5(b).

 

(c) CPI F-6/7 Properties. Purchaser agrees, for the benefit of Cousins
Properties Incorporated, its successors in title and assigns, and for the
benefit of that portion of the Cousins Benefited Property designated as Sites
F-6 and F-7 on the Property Plat identified on EXHIBIT “T” attached hereto (the
“CPI F-6/7 Benefited Properties”), that neither Purchaser nor any entity related
to or affiliated with Purchaser, including but not limited to any entity
controlled by or under common control with Purchaser, shall object directly or
indirectly to, nor assist others in objecting to, nor take any action or make
any statements, public or private (and specifically including but not limited to
statements to the media), in opposition to any application for rezoning to a
residential classification (for residential of a general quality, but not
necessarily type, size or nature, consistent with the current residential
properties at Wildwood Office Park), or rezoning or variances to increase the
height (to a total building height not in excess of 130 feet) of the building(s)
to be constructed but not the density, with respect to the CPI F-6/7 Benefited
Properties or any portion thereof on the basis of the change to a residential
classification or increase in height, provided that Purchaser reserves the right
to comment and object for any other reason. The terms and provisions of this
Section 4.5(c) shall survive the Closing hereunder until the Properties are no
longer owned by Purchaser, or by any entity related to or affiliated with
Purchaser, including but not limited to any entity controlled by or under common
control with Purchaser. Cousins Properties Incorporated shall be deemed a third
party beneficiary of the covenant set forth in this Section 4.5(c).

 

(d) Remaining CPI Properties. Purchaser agrees, for the benefit of Cousins
Properties Incorporated, its successors in title and assigns, and for the
benefit of that portion of the Cousins Benefited Property other than the CPI F-5
Benefited Property and other than the CPI F-6/7 Benefited Properties (the
“Remaining CPI Benefited Properties”), that neither Purchaser nor any entity
related to or affiliated with Purchaser, including but not limited to any entity
controlled by or under common control with Purchaser, shall object directly or
indirectly to, nor assist others in objecting to, nor take any action or make
any statements, public or private (and specifically including but not limited to
statements to the media), in opposition to any application for rezoning to a
residential classification (for residential of a general quality, but not
necessarily type, size or nature, consistent with the current residential
properties at Wildwood Office Park),

 

27



--------------------------------------------------------------------------------

or rezoning or variances to increase the height of the building(s) to be
constructed but not the density, with respect to the Remaining CPI Benefited
Properties or any portion thereof on the basis of the change to a residential
classification or increase in height, provided that Purchaser reserves the right
to comment and object for any other reason. The terms and provisions of this
Section 4.5(d) shall survive the Closing hereunder until the Properties are no
longer owned by Purchaser, or by any entity related to or affiliated with
Purchaser, including but not limited to any entity controlled by or under common
control with Purchaser. Cousins Properties Incorporated shall be deemed a third
party beneficiary of the covenant set forth in this Section 4.5(d).

 

ARTICLE 5.

CLOSING DELIVERIES, CLOSING COSTS AND PRORATIONS

 

5.1. Seller’s Closing Deliveries. For and in consideration of, and as a
condition precedent to Purchaser’s delivery to Seller of the Purchase Price,
Seller shall obtain or execute and deliver to Purchaser at Closing the following
documents, all of which shall be duly executed, acknowledged and notarized where
required:

 

(a) Limited Warranty Deed. A Limited Warranty Deed from Seller with respect to
the Land and Improvements (the “Limited Warranty Deed”), subject only to the
Permitted Exceptions, and executed and acknowledged by Seller. The legal
descriptions of the Land set forth in the Limited Warranty Deed shall be based
upon and conform to the applicable legal descriptions attached hereto as EXHIBIT
“A-1”. The Limited Warranty Deed will include the covenant of Seller, as owner
of the property known as 2300 Windy Ridge Parkway, Atlanta, Georgia, in the form
attached hereto as Exhibit “U” and made a part hereof; provided, however, that
if the building known as 2300 Windy Ridge Parkway, Atlanta, Georgia, has been
conveyed by Seller prior to the Closing, then in lieu of including such covenant
in the Limited Warranty Deed, Seller shall include in the deed conveying such
property a covenant in the form attached hereto as Exhibit “U”.

 

(b) Bill of Sale. A bill of sale from Seller for the Personal Property of Seller
in the form attached hereto as SCHEDULE 3 (the “Bill of Sale”), without warranty
as to the title or condition of the Personal Property, provided however that the
Bill of Sale shall include a limited warranty of title with respect to the
Personal Property specifically identified in Exhibit ”B” attached to the Bill of
Sale.

 

(c) Assignment and Assumption of Leases and Security Deposits. Two (2)
counterparts of an assignment and assumption of the Leases and Security Deposits
and, to the extent required elsewhere in this Agreement, the obligations of
Seller under the Commission Agreements in the form attached hereto as SCHEDULE 2
(the “Assignment and Assumption of Leases”), executed and acknowledged by
Seller;

 

(d) Assignment and Assumption of Service Contracts. Two (2) counterparts of an
assignment and assumption of Service Contracts in the form attached hereto as
SCHEDULE 6 (the “Assignment and Assumption of Service Contracts”), executed,
acknowledged and sealed by Seller;

 

28



--------------------------------------------------------------------------------

(e) General Assignment. An assignment of the Intangible Property of Seller in
the form attached hereto as SCHEDULE 7 (the “General Assignment”), executed and
acknowledged by Seller;

 

(f) Seller’s Affidavit. An owner’s affidavit from Seller substantially in the
form attached hereto as SCHEDULE 8 (“Seller’s Affidavit”), stating that there
are no known boundary disputes with respect to the Properties, that there are no
parties in possession of the Properties other than Seller and the tenants under
the Leases, that any improvements or repairs made by, or for the account of, or
at the instance of Seller to or with respect to the Properties within
ninety-five (95) days prior to the Closing have been paid for in full (or that
adequate provision has been made therefor to the reasonable satisfaction of the
Title Company), and including such other matters as may be reasonably requested
by the Title Company;

 

(g) Seller’s Certificate. A certificate from Seller in the form attached hereto
as SCHEDULE 9 (“Seller’s Certificate”), evidencing the reaffirmation of the
truth and accuracy in all material respects of Seller’s representations and
warranties set forth in Section 4.1 hereof, with such modifications thereto as
may be appropriate in light of any change in circumstance since the Effective
Date;

 

(h) FIRPTA Certificate. A FIRPTA Certificate from Seller in the form attached
hereto as SCHEDULE 10;

 

(i) Evidence of Authority. Such documentation as may reasonably be required by
Purchaser’s title insurer to establish that this Agreement, the transactions
contemplated herein, and the execution and delivery of the documents required
hereunder, are duly authorized, executed and delivered on behalf of Seller;

 

(j) Settlement Statements. A settlement statement setting forth the amounts paid
by or on behalf of and/or credited to each of Purchaser and Seller pursuant to
this Agreement;

 

(k) Surveys and Plans. Such surveys, site plans, plans and specifications, and
other matters relating to the Property as are in the possession of Seller to the
extent not theretofore delivered to Purchaser;

 

(l) Certificates of Occupancy. To the extent the same are in the possession of
Seller, original or photocopies of certificates of occupancy for all space
within the Improvements located on the Property;

 

(m) Leases. To the extent the same are in the possession of Seller, original
executed counterparts of the Leases;

 

(n) Tenant Estoppel Certificates. All originally executed Tenant Estoppel
Certificates as may be in the possession of Seller;

 

(o) Notices of Sale to Tenants. Seller will join with Purchaser in executing a
notice, in form and content reasonably satisfactory to Seller and Purchaser (the
“Tenant Notices of Sale”), which Purchaser shall send to each tenant under the
Leases informing such tenant of the sale of the Properties and of the assignment
to and assumption by Purchaser of Seller’s interest in the Leases and the
Security Deposits and directing that all rent and other sums payable for periods
after the Closing under the Leases shall be paid as set forth in said notices;

 

29



--------------------------------------------------------------------------------

(p) Notices of Sale to Service Contractors and Leasing Agents. Seller will join
with Purchaser in executing notices, in form and content reasonably satisfactory
to Seller and Purchaser (the “Other Notices of Sale”), which Purchaser shall
send to each service provider and leasing agent under the Service Contracts and
Commission Agreements (as the case may be) assumed by Purchaser at Closing
informing such service provider or leasing agent (as the case may be) of the
sale of the Properties and of the assignment to and assumption by Purchaser of
Seller’s obligations under the Service Contracts and Commission Agreements
arising after the Closing Date and directing that all future statements or
invoices for services under such Service Contracts and/or Commission Agreements
for periods after the Closing be directed to Seller or Purchaser as set forth in
said notices;

 

(q) Notices of Sale to Declarant under Master Declaration. Seller will join with
Purchaser in executing a notice, in form and content reasonably satisfactory to
Seller and Purchaser (the “Master Notice”), which Purchaser shall send to the
Declarant under the Master Declaration informing the Declarant of the sale of
the Properties and directing that all requests for payments under the Master
Declaration with respect to the Properties for periods after the Closing be
directed to Purchaser as set forth in said notice and providing a notice address
for Purchaser under the Master Declaration;

 

(r) Keys and Records. All of the keys to any door or lock on the Properties and
the original tenant files and other non-confidential books and records
(excluding any appraisals, budgets, strategic plans for the Properties, internal
analyses, information regarding the marketing of the Properties for sale,
submissions relating to Seller’s obtaining of corporate authorization, attorney
and accountant work product, attorney-client privileged documents, or other
information in the possession or control of Seller which Seller deems
proprietary) relating to the Property in the possession of Seller;

 

(s) Management Agreement. Two (2) counterparts of a management agreement between
Purchaser and Cousins Properties Incorporated executed by Cousins Properties
Incorporated with respect to the Properties in the form to be determined by the
parties hereto prior to the expiration of the Inspection Period; and

 

(t) Leasing Agreement. Two (2) counterparts of a leasing agreement between
Purchaser and Cousins Properties Incorporated executed by Cousins Properties
Incorporated with respect to the Properties in the form to be determined by the
parties hereto prior to the expiration of the Inspection Period.

 

5.2. Purchaser’s Closing Deliveries. Purchaser shall obtain or execute and
deliver to Seller at Closing the following documents, all of which shall be duly
executed, acknowledged and notarized where required:

 

(a) Assignment and Assumption of Leases. Two (2) counterparts of the Assignment
and Assumption of Leases, executed and acknowledged by Purchaser;

 

30



--------------------------------------------------------------------------------

(b) Assignment and Assumption of Service Contracts. Two (2) counterparts of the
Assignment and Assumption of Service Contracts, executed and acknowledged by
Purchaser;

 

(c) General Assignment. Two (2) counterparts of the General Assignment, executed
and acknowledged by Purchaser;

 

(d) Purchaser’s Certificate. A certificate in the form attached hereto as
SCHEDULE 11 (“Purchaser’s Certificate”), evidencing the reaffirmation of the
truth and accuracy in all material respects of Purchaser’s representations and
warranties contained in Section 4.4 hereof, with such modifications thereto as
may be appropriate in light of any change in circumstances since the Effective
Date;

 

(e) Notice of Sale to Tenants. The Tenant Notices of Sale, executed by
Purchaser, as contemplated in Section 5.1(o) hereof;

 

(f) Notices of Sale to Service Contractors and Leasing Agents. The Other Notices
of Sale to service providers and leasing agents, as contemplated in Section
5.1(p) hereof;

 

(g) Master Notice. The Master Notice as contemplated in Sections 5.1(q) hereof;

 

(h) Settlement Statement A settlement statement setting forth the amounts paid
by or on behalf of and/or credited to each of Purchaser and Seller pursuant to
this Agreement;

 

(i) Evidence of Authority. A copy of resolutions of the Board of Directors of
the corporate general partner of Purchaser, certified by the Secretary or
Assistant Secretary of the corporate general partner of Purchaser to be in force
and unmodified as of the date and time of Closing, authorizing the purchase
contemplated herein, the execution and delivery of the documents required
hereunder, and designating the signatures of the persons who are to execute and
deliver all such documents on behalf of Purchaser or if Purchaser or the general
partner of Purchaser is not a corporation, such documentation as Seller may
reasonably require to establish that this Agreement, the transaction
contemplated herein, and the execution and delivery of the documents required
hereunder, are duly authorized, executed and delivered;

 

(j) Management Agreement. Two (2) counterparts of a management agreement between
Purchaser and Cousins Properties Incorporated executed by Purchaser with respect
to the Properties in the form to be determined by the parties hereto prior to
the expiration of the Inspection Period;

 

(k) Leasing Agreement. Two (2) counterparts of a leasing agreement between
Purchaser and Cousins Properties Incorporated executed by Purchaser with respect
to the Properties in the form to be determined by the parties hereto prior to
the expiration of the Inspection Period.

 

(l) Broker’s Affidavit. A Purchaser’s Affidavit as to Broker’s Liens in the form
attached hereto as SCHEDULE 12 executed by Purchaser.

 

5.3. Closing Costs. Seller shall pay the costs of issuing the Seller’s Title
Commitments, the attorneys’ fees of Seller, one-half of any escrow closing fees
charged by the

 

31



--------------------------------------------------------------------------------

Title Company, and all other costs and expenses incurred by Seller in closing
and consummating the purchase and sale of the Properties pursuant hereto.
Purchaser shall pay the Loans in full, including without limitation the
“Prepayment Fee” for each of the Loans, as provided in Section 2.5 hereof), the
cost of any owner’s title insurance premium and title examination fees
(including but not limited to the costs of issuing Purchaser’s Title
Commitments, the costs of any updates to the Title Commitments, the costs of any
endorsements to the Title Commitments, and the costs of any title policies
issued pursuant to the Title Commitments or any of them), the cost of the
Surveys, all recording fees on all instruments to be recorded in connection with
this transaction, the attorneys’ fees of Purchaser, one-half of any escrow
closing fees charged by the Title Company, and all other costs and expenses
incurred by Purchaser in the performance of Purchaser’s due diligence inspection
of the Properties and in closing and consummating the purchase and sale of the
Properties pursuant hereto. Purchaser shall pay the Real Estate Transfer Taxes
imposed by the State of Georgia upon the conveyance of the Properties pursuant
hereto.

 

5.4. Prorations and Credits. The following items in this Section 5.4 shall be
adjusted and prorated between Seller and Purchaser as of 11:59 P.M. on the day
preceding the Closing, based upon the actual number of days in the applicable
month or year:

 

(a) Taxes. All general real estate taxes imposed by any governmental authority
(“Taxes”) for the calendar year in which the Closing occurs shall be prorated
between Purchaser and Seller as to the Taxes with respect to the Properties as
of the Closing. If the Closing occurs prior to the receipt by Seller of the tax
bill for any of the Properties for the calendar year or other applicable tax
period in which the Closing occurs, Taxes with respect to such Property or
Properties shall be prorated for such calendar year or other applicable tax
period based upon the prior year’s tax bill. Notwithstanding the foregoing,
Taxes shall not be prorated with respect to any Property as to which the tenant
under the Lease(s) with respect to such Property is obligated to pay Taxes
directly to the applicable taxing authority.

 

(b) Reproration of Taxes. After receipt of final Taxes and other bills,
Purchaser shall prepare and present to Seller a calculation of the reproration
of such Taxes and other items with respect to the Properties, based upon the
actual amount of such items charged to or received by the parties for the year
or other applicable fiscal period. Purchaser and Seller shall make the
appropriate adjusting payment between them within thirty (30) days after
presentment to Seller of Purchaser’s calculation and appropriate back-up
information. Purchaser shall provide Seller with appropriate backup materials
related to the calculation, and Seller may inspect Purchaser’s books and records
related to the Properties to confirm the calculation. The provisions of this
Section 5.4(b) shall survive the Closing for a period of one (1) year after the
Closing Date.

 

(c) Rents, Income and Other Expenses. Rents and any other amounts payable by
tenants of the Properties shall be prorated as of the Closing Date and be
adjusted against the Purchase Price on the basis of a schedule which shall be
prepared by Seller and delivered to Purchaser for Purchaser’s review and
approval prior to Closing. Purchaser shall receive at Closing a credit for
Purchaser’s pro rata share of the rents, additional rent, common area
maintenance charges, tenant reimbursements and escalations, and all other
payments payable for the month of Closing with respect to the Properties and for
all other rents and other amounts with respect to the Properties that apply to
periods from and after the Closing, but which are received by Seller prior to
Closing. Seller agrees to pay to Purchaser, upon receipt, any rents or other
payments by tenants under their respective Leases that are received by Seller
after Closing; provided, however, that

 

32



--------------------------------------------------------------------------------

Seller shall be entitled to retain that amount, if any, equal to Seller’s
reasonable out of pocket costs of collection, plus the lesser of (x) the
delinquencies existing at the time of Closing to which Seller is entitled, or
(y) the amount remaining after application of the amounts received by Seller
first to Seller’s reasonable out of pocket costs of collection, then to any
current amounts owing by such tenants to Purchaser, then to delinquent rents
owed to Purchaser in the order in which such rents are most recently past due.
Purchaser agrees to pay to Seller, upon receipt, any rents or other payments by
tenants under their respective Leases that apply to periods prior to Closing but
are received by Purchaser after Closing; provided, however, that any delinquent
rents or other payments by tenants shall be applied first to any current amounts
owing by such tenants, then to delinquent rents in the order in which such rents
are most recently past due, with the balance, if any, paid over to Seller to the
extent of delinquencies existing at the time of Closing to which Seller is
entitled; it being understood and agreed that Purchaser shall not be legally
responsible to Seller for the collection of any rents or other charges payable
with respect to the Leases or any portion thereof, which are delinquent or past
due as of the Closing Date; but Purchaser agrees that Purchaser shall send
monthly notices for a period of three (3) consecutive months in an effort to
collect any rents and charges not collected as of the Closing Date. Any
reimbursements payable by any tenant under the terms of any tenant lease
affecting any of the Properties as of the Closing Date, which reimbursements
pertain to such tenant’s pro rata share of increased operating expenses or
common area maintenance costs incurred with respect to such Properties at any
time prior to the Closing, shall be prorated upon Purchaser’s actual receipt of
any such reimbursements, on the basis of the number of days of Seller’s and
Purchaser’s respective ownership of such Properties during the period in respect
of which such reimbursements are payable; and Purchaser agrees to pay to Seller
Seller’s pro rata portion of such reimbursements within thirty (30) days after
Purchaser’s receipt thereof. Conversely, if any tenant under any such Lease
shall become entitled at any time after Closing to a refund of tenant
reimbursements actually paid by such tenant prior to Closing, then, Seller
shall, within thirty (30) days following Purchaser’s demand therefor, pay to
Purchaser an amount equal to Seller’s pro rata share of such reimbursement
refund obligations, said proration to be calculated on the same basis as
hereinabove set forth. Seller hereby retains its right to pursue any tenant
under the Leases for sums due Seller for periods attributable to Seller’s
ownership of the Properties; provided, however, that Seller (i) shall be
required to notify Purchaser in writing of its intention to commence or pursue
such legal proceedings; (ii) shall only be permitted to commence or pursue any
legal proceedings after the date which is three (3) months after Closing, except
that Seller shall be entitled to continue to pursue any legal proceedings
commenced prior to Closing; and (iii) shall not be permitted to commence or
pursue any legal proceedings against any tenant seeking eviction of such tenant
or the termination of the applicable Lease. The provisions of this Section
5.4(c) shall survive the Closing for a period of eighteen months after the
Closing Date.

 

(d) Percentage Rents. Percentage rents, if any, collected by Purchaser from any
tenant under such tenant’s Lease for the percentage rent accounting period in
which the Closing occurs shall be prorated between Seller and Purchaser as of
the Closing Date, as, if, and when received by Purchaser, such that Seller’s pro
rata share shall be an amount equal to the total percentage rentals paid for
such percentage rent accounting period under the applicable Lease multiplied by
a fraction, the numerator of which shall be the number of days in such
accounting period prior to Closing and the denominator of which shall be the
total number of days in such accounting period; provided, however, that such
proration shall be made only at such time as such tenant is current or, after
application of a portion of such payment, will be current in the payment of all
rental and other charges under such tenant’s Lease that accrue and become due
and payable from and after the Closing. The provisions of this Section 5.4(d)
shall survive the Closing for a period of one (1) year after the Closing Date.

 

33



--------------------------------------------------------------------------------

(e) Tenant Inducement Costs. Except as may be specifically provided to the
contrary elsewhere in this Agreement, Purchaser shall be responsible for the
payment of all Tenant Inducement Costs and leasing commissions which become due
and payable (whether before or after Closing) as a result of any renewals or
extensions or expansions of existing Leases approved or deemed approved by
Purchaser in accordance with Section 4.3(a) hereof between the Effective Date
and the Closing Date and under any new Leases, approved or deemed approved by
Purchaser in accordance with said Section 4.3(a). The provisions of this Section
5.4(e) shall survive the Closing.

 

(f) Security Deposits. Purchaser shall receive at Closing a credit with respect
to the Purchase Price for all Security Deposits transferred and assigned to
Purchaser at Closing in connection with the Leases, together with a detailed
inventory of such Security Deposits.

 

(g) Operating Expenses. Personal property taxes, installment payments of special
assessment liens, vault charges, sewer charges, utility charges, and normally
prorated operating expenses actually paid or payable as of the Closing Date with
respect to the Properties shall be prorated as of the Closing Date and adjusted
against the Purchase Price, provided that within ninety (90) days after the
Closing, Purchaser and Seller will make a further adjustment for such taxes,
charges and expenses affecting the Properties which may have accrued or been
incurred prior to the Closing Date, but not collected or paid at that date. In
addition, within ninety (90) days after the close of the fiscal year(s) used in
calculating the pass-through to tenants of operating expenses and/or common area
maintenance costs under the Leases (where such fiscal year(s) include(s) the
Closing Date), Seller and Purchaser shall, upon the request of either,
re-prorate on a fair and equitable basis in order to adjust for the effect of
any credits or payments due to or from tenants for periods prior to the Closing
Date. All prorations shall be made based on the number of calendar days in such
year or month, as the case may be. Notwithstanding the foregoing, personal
property taxes, installment payments of special assessment liens, vault charges,
sewer charges, utility charges, and operating expenses shall not be prorated
with respect to any Property as to which the tenant under the Lease(s) with
respect to such Property is obligated to pay the same directly to the provider
thereof. The provisions of this Section 5.4(g) shall survive the Closing for a
period of one (1) year after the Closing Date.

 

ARTICLE 6.

CONDITIONS TO CLOSING

 

6.1. Conditions Precedent to Purchaser’s Obligations. The obligations of
Purchaser hereunder to consummate the transaction contemplated hereunder shall
in all respects be conditioned upon the satisfaction of each of the following
conditions prior to or simultaneously with the Closing, any of which may be
waived by Purchaser in its sole discretion by written notice to Seller at or
prior to the Closing Date:

 

(a) Seller shall have performed, in all material respects, all covenants,
agreements and undertakings of Seller contained in this Agreement;

 

34



--------------------------------------------------------------------------------

(b) All representations and warranties of Seller as set forth in this Agreement
shall be true and correct in all material respects as of the date of this
Agreement and as of Closing, provided that solely for purposes of this
subparagraph such warranties and representations shall be deemed to be given
without being limited to Seller’s knowledge and without modification (by update
or otherwise, as provided in Section 5.1(g) hereof);

 

(c) Tenant Estoppel Certificates from each of the Major Tenants shall have been
delivered to Purchaser, with each such estoppel certificate (i) to be
substantially in the form attached hereto as EXHIBIT “L-1” (or if the applicable
Lease provides for a particular form of estoppel certificate to be given by the
tenant thereunder, the Tenant Estoppel Certificate with respect to such Lease
may be in the form as called for therein); provided, however, that Seller shall
make such reasonable revisions to the form with respect to particular tenants as
Purchaser shall request in writing to Seller on or before August 20, 2004, (ii)
to be dated within forty five (45) days prior to the Closing Date, (iii) to
confirm the material terms of the applicable Lease as contained in the copies of
the Leases obtained by or delivered to Purchaser, (iv) to confirm the absence of
any material defaults under the applicable Lease as of the date thereof, and (v)
not disclosing any other material adverse matters. The delivery of said Tenant
Estoppel Certificates from the Major Tenants shall be a condition of Closing,
and the failure or inability of Seller to obtain and deliver said Tenant
Estoppel Certificates, Seller having used its good faith efforts to obtain the
same from the tenants under the Leases, shall not constitute a default by Seller
under this Agreement. Seller shall use its good faith efforts to obtain from
Georgia-Pacific Corporation (with respect to the BlueLinx Corporation Lease) an
estoppel letter confirming that Georgia-Pacific Corporation remains liable on
such Lease and that to the knowledge of Georgia-Pacific Corporation,
Georgia-Pacific Corporation has no defenses to such liability, but the delivery
of such estoppel letter shall not be a condition of Closing, and the failure or
inability of Seller to obtain and deliver said estoppel letter, Seller having
used its good faith efforts to obtain the same from Georgia-Pacific Corporation,
shall not constitute a default by Seller under this Agreement. Notwithstanding
the foregoing to the contrary, in the event Seller uses its good faith efforts
to obtain such estoppel letter from Georgia-Pacific Corporation, but
Georgia-Pacific Corporation refuses to provide such estoppel letter, Seller
shall notify Purchaser in writing of such refusal, and Purchaser shall have the
right to terminate this Agreement by giving written notice to Seller, within
three (3) Business Days after Seller’s notice, of such election to terminate. If
Purchaser gives such written notice within such three (3) Business Day period
terminating this Agreement pursuant to the sentence immediately preceding this
sentence, Escrow Agent shall pay the Earnest Money to Purchaser, whereupon,
except for those provisions of this Agreement which by their express terms
survive the termination of this Agreement, no party hereto shall have any other
or further rights or obligations under this Agreement. If Purchaser fails to
give such written notice within such three (3) Business Day period terminating
this Agreement, Purchaser shall have no further right to terminate this
Agreement pursuant to the sentence immediately preceding the sentence
immediately preceding this sentence;

 

(d) a Master Declaration Estoppel Certificate from the Declarant under the
Master Declaration shall have been delivered to Purchaser, with such estoppel
certificate (i) to be substantially in the form attached hereto as EXHIBIT “M”,
(ii) to be dated within forty five (45) days prior to the Closing Date, and
(iii) to confirm the absence of any material defaults under the Master
Declaration by Seller as “Owner” as defined in the Master Declaration. The
delivery of said Master Declaration Estoppel Certificate from such Declaration
shall be a condition of Closing, and the failure or inability of Seller to
obtain and deliver said Master Declaration Estoppel Certificates, Seller having
used its good faith efforts to obtain the same, shall not constitute a default
by Seller under this Agreement; and

 

35



--------------------------------------------------------------------------------

(e) The Title Company is prepared, upon payment of the policy premium, to issue
to Purchaser upon the Closing a fee simple owner’s title insurance policy in the
amount of the Purchase Price with respect to the Properties showing Purchaser as
the owner of the Properties including only the Permitted Exceptions and matters
created by Purchaser as exceptions to title.

 

In the event any of the conditions in this Section 6.1 have not been satisfied
(or otherwise waived in writing by Purchaser) prior to or on the Closing Date
(as same may be extended or postponed as provided in this Agreement), Purchaser
shall have the right to terminate this Agreement by written notice to Seller
given prior to the Closing, whereupon (i) Escrow Agent shall return the Earnest
Money to Purchaser; and (ii) except for those provisions of this Agreement which
by their express terms survive the termination of this Agreement, no party
hereto shall have any other or further rights or obligations under this
Agreement.

 

6.2. Conditions Precedent to Seller’s Obligations. The obligations of Seller
hereunder to consummate the transaction contemplated hereunder shall in all
respects be conditioned upon the satisfaction of each of the following
conditions prior to or simultaneously with the Closing, any of which may be
waived by Seller in Seller’s sole discretion by written notice to Purchaser at
or prior to the Closing Date:

 

(a) Purchaser shall have paid and Seller shall have received the Purchase Price,
as adjusted pursuant to the terms and conditions of this Agreement, which
Purchase Price shall be payable in the amount and in the manner provided for in
this Agreement;

 

(b) Purchaser shall have performed, in all material respects, all covenants,
agreements and undertakings of Purchaser contained in this Agreement; and

 

(c) All representations and warranties of Purchaser as set forth in this
Agreement shall be true and correct in all material respects as of the date of
this Agreement and as of Closing, provided that solely for purposes of this
subparagraph such warranties and representations shall be deemed to be given
without being limited to Purchaser’s knowledge and without modification (by
update or otherwise, as provided in Section 5.2(d) hereof).

 

ARTICLE 7.

CASUALTY AND CONDEMNATION

 

7.1. Casualty. Risk of loss up to and including the Closing Date shall be borne
by Seller. In the event of any immaterial damage or destruction to the
Properties or any portion thereof, Seller and Purchaser shall proceed to close
under this Agreement, and Purchaser will receive (and Seller will assign to
Purchaser at the Closing Seller’s rights under insurance policies to receive)
any insurance proceeds (including any rent loss insurance applicable to any
period on and after the Closing Date) due Seller as a result of such damage or
destruction (less any amounts reasonably expended for restoration or collection
of proceeds) and assume responsibility for such repair, and Purchaser shall
receive a credit at Closing for any deductible amount under said insurance
policies. For purposes of this Agreement, the term “immaterial damage or
destruction” shall be applied on a Property by Property basis and shall mean
such

 

36



--------------------------------------------------------------------------------

instances of damage or destruction of the subject Property: (i) which can be
repaired or restored at a cost of $3,000,000.00 or less; (ii) which can be
restored and repaired within one hundred eighty (180) days from the date of such
damage or destruction; (iii) which are not so extensive as to allow any Major
Tenant of such Property to terminate its Lease with respect to such Property on
account of such damage or destruction; and (iv) in which Seller’s rights under
its rent loss insurance policies covering such Property are assignable to
Purchaser and will continue pending restoration and repair of the damage or
destruction.

 

In the event of any material damage or destruction to one or more of the
Properties or any portion thereof, Purchaser may, at its option, by notice to
Seller given within the earlier of thirty (30) days after Purchaser is notified
by Seller of such damage or destruction, or the Closing Date, but in no event
less than ten (10) Business Days after Purchaser is notified by Seller of such
damage or destruction (and if necessary the Closing Date shall be extended to
give Purchaser the full 10 Business Day period to make such election): (i)
terminate this Agreement as to all Properties, whereupon Escrow Agent shall
immediately return the Earnest Money to Purchaser, or (ii) terminate this
Agreement solely as to the damaged or destroyed Property or Properties [with
Purchaser having no rights in or to receive any insurance proceeds (including
any rent loss insurance) due Seller as a result of such damage or destruction],
and Purchaser shall proceed to close under this Agreement with respect to the
remaining Properties or Property at a Purchase Price which excludes the portion
of the Purchase Price allocated to the particular Property or Properties
affected by such material damage or destruction and as to which this Agreement
was terminated, or (iii) proceed to close under this Agreement with respect to
all Properties, receive (and Seller will assign to Purchaser at the Closing the
rights of Seller under insurance policies to receive) any insurance proceeds
(including any rent loss insurance applicable to the period on or after the
Closing Date) due Seller as a result of such damage or destruction (less any
amounts reasonably expended for restoration or collection of proceeds) and
assume responsibility for such repair, and Purchaser shall receive a credit at
Closing for any deductible amount under said insurance policies. If Purchaser
fails to deliver to Seller notice of its election within the period set forth
above, Purchaser will conclusively be deemed to have elected to proceed with the
Closing as provided in clause (iii) of the preceding sentence. If Purchaser
elects (or is deemed to have elected) clause (iii) above, Seller will cooperate
with Purchaser after the Closing to assist Purchaser in obtaining the insurance
proceeds from the insurers of Seller. For purposes of this Agreement “material
damage or destruction” shall mean all instances of damage or destruction that
are not immaterial, as defined herein.

 

7.2. Condemnation. If, prior to the Closing, all or any part of the Properties
is subjected to a bona fide threat of condemnation by a body having the power of
eminent domain or is taken by eminent domain or condemnation (or sale in lieu
thereof), or if Seller has received written notice that any condemnation action
or proceeding with respect to the Properties is contemplated by a body having
the power of eminent domain (collectively, a “Taking”), Seller shall give
Purchaser immediate written notice of such Taking. In the event of any
immaterial Taking with respect to the Properties or any portion thereof, Seller
and Purchaser shall proceed to close under this Agreement. For purposes of this
Agreement, the term “immaterial Taking” shall be applied on a Property by
Property basis and shall mean such instances of Taking of the subject Property:
(i) which do not result in a taking of any portion of the building structure of
the building occupied by tenants on such Property; (ii) which do not result in a
decrease in the number of parking spaces at such Property (taking into account
the number of additional parking spaces that can be provided within 180 days of
such Taking); (iii) which are not so extensive as

 

37



--------------------------------------------------------------------------------

to allow any Major Tenant of such Property to terminate its Lease with respect
to such Property on account of such Taking; and (iv) which does not materially
adversely affect access to such Property.

 

In the event of any material Taking of one or more of the Properties or any
portion thereof, Purchaser may, at its option, by written notice to Seller given
within thirty (30) days after the receipt of such notice from Seller, elect to:
(i) terminate this Agreement as to all Properties, whereupon Escrow Agent shall
immediately return the Earnest Money to Purchaser, or (ii) terminate this
Agreement solely as to Property or Properties which are the subject of a
material Taking [with Purchaser having no rights in or to receive any awards
applicable to such Property or Properties that have been or that may thereafter
be made for such Taking(s)], and Purchaser shall proceed to close under this
Agreement with respect to the remaining Properties or Property, less any
interest therein taken by eminent domain or condemnation, or sale in lieu
thereof, with no further adjustment, at a Purchase Price which excludes the
portion of the Purchase Price allocated to the particular Property or Properties
affected by such material Taking and as to which this Agreement was terminated
and without any other reduction of the Purchase Price (and at the Closing,
Seller shall assign, transfer, and set over to Purchaser all of the right,
title, and interest of Seller in and to any awards applicable to the remaining
Property or Properties being purchased that have been or that may thereafter be
made for such Taking), or (iii) proceed to close under this Agreement with
respect to all Properties, in which event this Agreement shall remain in full
force and effect and the sale of the Properties contemplated by this Agreement,
less any interest taken by eminent domain or condemnation, or sale in lieu
thereof, shall be effected with no further adjustment and without reduction of
the Purchase Price, and at the Closing, Seller shall assign, transfer, and set
over to Purchaser all of the right, title, and interest of Seller in and to any
awards applicable to the Properties that have been or that may thereafter be
made for such Taking. If Purchaser chooses to terminate this Agreement as to all
Properties in accordance with clause (i) above, then the Earnest Money shall be
returned immediately to Purchaser by Escrow Agent and the rights, duties,
obligations, and liabilities of the parties hereunder shall immediately
terminate and be of no further force and effect, except for those provisions of
this Agreement which by their express terms survive the termination of this
Agreement. For purposes of this Agreement “material Taking “ shall mean all
instances of a Taking that are not immaterial, as defined herein. If Purchaser
fails to deliver to Seller notice of its election within the period set forth
above, Purchaser will conclusively be deemed to have elected to proceed with the
Closing as provided in clause (iii) above.

 

If Purchaser has no right to terminate this Agreement in accordance herewith on
account of a Taking, this Agreement shall remain in full force and effect and
the sale of the Properties contemplated by this Agreement, less any interest
taken by eminent domain or condemnation, or sale in lieu thereof, shall be
effected with no further adjustment and without reduction of the Purchase Price,
and at the Closing, Seller shall assign, transfer, and set over to Purchaser all
of the right, title, and interest of Seller in and to any awards applicable to
the Properties that have been or that may thereafter be made for such Taking. At
such time as all or a part of the Properties is subjected to a bona fide threat
of condemnation and Purchaser shall not have elected to terminate this Agreement
as provided in this Section 7.2, and provided that the Inspection Period has
expired, (i) Purchaser shall thereafter be permitted to participate in the
proceedings as if Purchaser were a party to the action, and (ii) Seller shall
not settle or agree to any award or payment pursuant to condemnation, eminent
domain, or sale in lieu thereof without obtaining Purchaser’s prior written
consent thereto in each case.

 

38



--------------------------------------------------------------------------------

ARTICLE 8.

DEFAULT AND REMEDIES

 

8.1. Purchaser’s Default. If Purchaser fails to consummate this transaction for
any reason other than the default of Seller, failure of a condition to
Purchaser’s obligation to close, or the exercise by Purchaser of an express
right of termination granted herein, Seller shall be entitled, as its sole
remedy hereunder, to terminate this Agreement and to receive and retain the
Earnest Money as full liquidated damages for such default of Purchaser, the
parties hereto acknowledging that it is impossible to estimate more precisely
the damages which might be suffered by Seller upon Purchaser’s default, and that
said Earnest Money is a reasonable estimate of the probable loss of Seller in
the event of default by Purchaser. The retention by Seller of said Earnest Money
is intended not as a penalty, but as full liquidated damages. The right to
retain the Earnest Money as full liquidated damages is the sole and exclusive
remedy of Seller in the event of default hereunder by Purchaser, and Seller
hereby waives and releases any right to (and hereby covenant that it shall not)
sue the Purchaser: (a) for specific performance of this Agreement, or (b) to
recover actual damages in excess of the Earnest Money. The foregoing liquidated
damages provision shall not apply to or limit Purchaser’s liability for
Purchaser’s obligations under Sections 3.1(b), 3.1(c), 3.7 and 10.1 of this
Agreement or for Purchaser’s obligation to pay to Seller all attorney’s fees and
costs of Seller to enforce the provisions of this Section 8.1. Purchaser hereby
waives and releases any right to (and hereby covenants that it shall not) sue
Seller or seek or claim a refund of said Earnest Money (or any part thereof) on
the grounds it is unreasonable in amount and exceeds the actual damages of
Seller or that its retention by Seller constitutes a penalty and not agreed upon
and reasonable liquidated damages.

 

8.2. Seller’s Default. If Seller fails to perform any of its obligations under
this Agreement for any reason other than Purchaser’s default or the permitted
termination of this Agreement by Seller or Purchaser as expressly provided
herein, Purchaser shall be entitled, as its sole remedy, either (a) to receive
the return of the Earnest Money from Escrow Agent, which return shall operate to
terminate this Agreement and release Seller from any and all liability
hereunder, provided, however, that in the event, and only in the event, such
default by Seller was willful or intentional and Purchaser receives the return
of the Earnest Money under this Section 8.2(a), then Seller shall pay to
Purchaser (and such obligation shall survive the termination of this Agreement)
an amount equal to the lesser of (i) Purchaser’s actual out-of-pocket
expenditures incurred directly in conducting due diligence activities
contemplated hereunder and in negotiating and finalizing this Agreement, or (ii)
Two Hundred Thousand and No/100 Dollars ($200,000.00), or (b) to enforce
specific performance of the obligation of Seller to execute and deliver the
documents required to convey the Property to Purchaser in accordance with this
Agreement; it being specifically understood and agreed that the remedy of
specific performance shall not be available to enforce any other obligation of
Seller hereunder. Purchaser expressly waives its rights to seek damages in the
event of the default of Seller hereunder. Purchaser shall be deemed to have
elected to terminate this Agreement and to receive a return of the Earnest Money
from Escrow Agent if Purchaser fails to file suit for specific performance
against Seller in a court having jurisdiction in the county and state in which
the Properties are located, on or before sixty (60) days following the date upon
which the Closing was to have occurred (taking into account all applicable
extensions of such date pursuant to this Agreement).

 

39



--------------------------------------------------------------------------------

ARTICLE 9.

ASSIGNMENT

 

9.1. Assignment. Subject to the next following sentence, this Agreement and all
rights and obligations hereunder shall not be assignable by any party without
the written consent of the other. Notwithstanding the foregoing to the contrary,
(i) this Agreement and all of Purchaser’s rights hereunder may be transferred
and assigned to any entity controlled by Purchaser, and (ii) only
contemporaneously with the Closing hereunder, Purchaser’s rights under this
Agreement with respect to any one or more of the separate Properties may be
transferred and assigned to any entity controlled by Purchaser so that the
applicable Property or Properties as to which the transfer and assignment
relates shall be conveyed to the applicable assignee and such assignee shall
become the “Purchaser” under this Agreement as to such Property or Properties.
Any assignee or transferee under any such assignment or transfer by Purchaser as
to which the written consent of Seller has been given or as to which the consent
of Seller is not required hereunder shall expressly assume all of Purchaser’s
duties, liabilities and obligations under this Agreement by written instrument
delivered to Seller as a condition to the effectiveness of such assignment or
transfer, except that any assignee or transferee under a transfer or assignment
effectuated contemporaneously with the Closing under clause (ii) of the
preceding sentence shall be required to assume only such of Purchaser’s duties,
liabilities and obligations under this Agreement that relate to the particular
Property or Properties as to which the transfer and assignment relates. No
assignment or transfer shall relieve the original Purchaser of any duties or
obligations hereunder, and the written assignment and assumption instrument
shall expressly so provide. For purposes of this Section 9.1, the term “control”
shall mean the ownership of at least fifty percent (50%) of the applicable
entity. Subject to the foregoing, this Agreement shall be binding upon and shall
inure to the benefit of the parties hereto and their respective legal
representatives, successors and permitted assigns. This Agreement is not
intended and shall not be construed to create any rights in or to be enforceable
in any part by any other persons.

 

ARTICLE 10.

BROKERAGE COMMISSIONS

 

10.1. Broker. Upon the Closing, and only in the event the Closing occurs, Seller
shall pay a brokerage commission to Eastdil Realty Company, LLC (“Broker”), a
New York limited liability company, pursuant to a separate agreement between
Seller and Broker. Broker is representing Seller in this transaction. Broker has
joined in the execution of this Agreement for the purpose of acknowledging and
agreeing that no real estate commission shall be earned by it or due it if the
transaction contemplated herein does not close for any reason whatsoever. Broker
acknowledges and agrees that it shall look solely to Seller, and not to
Purchaser, for the payment of such commission, and Broker hereby waives and
releases any present or future claims against Purchaser for the payment of such
commission. In addition, Broker (upon receipt of its brokerage commission)
agrees to execute and deliver to Seller and Purchaser at the Closing a release
and waiver of any claim Broker may have against Purchaser or the Properties.
Broker shall and does hereby indemnify and hold Purchaser and Seller harmless
from and against any and all liability, loss, cost, damage, and expense,
including reasonable attorneys’ fees actually incurred and costs of litigation,
Purchaser or Seller shall ever suffer or incur because of any claim by any
agent, salesman, or broker, whether or not meritorious, for any fee, commission
or other compensation with regard to this Agreement or the sale and purchase of
the Properties contemplated hereby, and arising out of any acts or agreements of
Broker. Seller shall and does

 

40



--------------------------------------------------------------------------------

hereby indemnify and hold Purchaser harmless from and against any and all
liability, loss, cost, damage, and expense, including reasonable attorneys’ fees
actually incurred and costs of litigation, Purchaser shall ever suffer or incur
because of any claim by any agent, salesman, or broker, whether or not
meritorious, for any fee, commission or other compensation with regard to this
Agreement or the sale and purchase of the Properties contemplated hereby, and
arising out of any acts or agreements of Seller, including any claim asserted by
Broker. Likewise, Purchaser shall and does hereby indemnify and hold Seller free
and harmless from and against any and all liability, loss, cost, damage, and
expense, including reasonable attorneys’ fees actually incurred and costs of
litigation, Seller shall ever suffer or incur because of any claim by any agent,
salesman, or broker, whether or not meritorious, for any fee, commission or
other compensation with respect to this Agreement or the sale and purchase of
the Properties contemplated hereby and arising out of the acts or agreements of
Purchaser. This Section 10.1 shall survive the Closing until the expiration of
any applicable statute of limitations and shall survive any earlier termination
of this Agreement.

 

ARTICLE 11.

INDEMNIFICATION

 

11.1. Indemnification by Seller. Following the Closing and subject to Sections
11.3 and 11.4, Seller shall indemnify and hold Purchaser, its affiliates,
members and partners, and the partners, shareholders, officers, directors,
employees, representatives and agents of each of the foregoing (collectively,
“Purchaser-Related Entities”) harmless from and against any and all costs, fees,
expenses, damages, deficiencies, interest and penalties (including, without
limitation, reasonable attorneys’ fees and disbursements) suffered or incurred
by any such indemnified party in connection with any and all losses,
liabilities, claims, damages and expenses (“Losses”), arising out of, or in any
way relating to, (a) any breach of any representation or warranty of Seller
contained in this Agreement or in any Closing Document, and (b) any breach of
any covenant of Seller contained in this Agreement which survives the Closing or
in any Closing Document.

 

11.2. Indemnification by Purchaser. Following the Closing and subject to
Sections 11.3 and 11.4, Purchaser shall indemnify and hold Seller, its
affiliates, members and partners, and the partners, shareholders, officers,
directors, employees, representatives and agents of each of the foregoing
(collectively, “Seller-Related Entities”) harmless from any and all Losses
arising out of, or in any way relating to, (a) any breach of any representation
or warranty by Purchaser contained in this Agreement or in any Closing Document,
and (b) any breach of any covenant of Purchaser contained in this Agreement
which survives the Closing or in any Closing Documents; provided, however, that
the foregoing indemnity solely as it applies to Cousins Properties Incorporated,
its officers, directors, shareholders, agents, affiliates and employees, shall
not indemnify Cousins Properties Incorporated, its officers, directors,
shareholders, agents, affiliates and employees, from and against any Losses
incurred by (i) Cousins Properties Incorporated in its capacity as tenant under
its existing Lease of space at 2500 Windy Ridge Parkway, or (ii) the officers,
directors, shareholders, agents, affiliates, employees and successors and
assigns of Cousins Properties Incorporated in its capacity as tenant under its
existing Lease of space at 2500 Windy Ridge Parkway.

 

11.3. Limitations on Indemnification. Notwithstanding the foregoing provisions
of Section 11.1, (a) Seller shall not be required to indemnify Purchaser or any
Purchaser-Related

 

41



--------------------------------------------------------------------------------

Entities under this Agreement unless the aggregate of all amounts for which an
indemnity would otherwise be payable by Seller under Section 11.1 above exceeds
the Basket Limitation, (b) in no event shall the liability of Seller with
respect to the indemnification provided for in Section 11.1 above exceed in the
aggregate the Cap Limitation, (c) if prior to the Closing, Purchaser obtains
actual knowledge of any inaccuracy or breach of any representation, warranty or
covenant of Seller contained in this Agreement (a “Purchaser Waived Breach”) and
nonetheless proceeds with and consummates the Closing, then Purchaser and any
Purchaser-Related Entities shall be deemed to have waived and forever renounced
any right to assert a claim for indemnification under this Article 11 for, or
any other claim or cause of action under this Agreement, at law or in equity on
account of any such Purchaser Waived Breach, and (d) notwithstanding anything
herein to the contrary, the Basket Limitation and the Cap Limitation shall not
apply with respect to Losses suffered or incurred as a result of breaches of any
covenant or agreement of Seller set forth in Section 5.3, Section 5.4, Section
10.1, EXHIBIT “P” or “EXHIBIT “R” of this Agreement.

 

11.4. Survival. The representations, warranties and covenants contained in this
Agreement and the Closing Documents shall survive for a period of one (1) year
after the Closing unless a longer or shorter survival period is expressly
provided for in this Agreement.

 

11.5. Indemnification as Sole Remedy. If the Closing has occurred, the sole and
exclusive remedy available to a party in the event of a breach by the other
party to this Agreement of any representation, warranty, or covenant or other
provision of this Agreement or any Closing Document which survives the Closing
shall be the indemnifications provided for under Section 3.1(c), Section 10.1,
and this Article 11.

 

ARTICLE 12.

MISCELLANEOUS

 

12.1. Notices. Wherever any notice or other communication is required or
permitted hereunder, such notice or other communication shall be in writing and
shall be delivered by overnight courier, hand, facsimile transmission, or sent
by U.S. registered or certified mail, return receipt requested, postage prepaid,
to the addresses or facsimile numbers set out below or at such other addresses
as are specified by written notice delivered in accordance herewith:

 

PURCHASER:   Wells Operating Partnership II, L.P.     c/o Wells Capital, Inc.  
  6200 The Corners Parkway, Suite 250     Norcross, Georgia 30092     Attention:
Thomas Hallowell     Facsimile: (770) 243-8510 with a copy to:   Piper Rudnick
LLP     203 North LaSalle Street     Suite 1800     Chicago, IL 60601-1293    
Attention: Peter B. Ross     Facsimile: (312) 236-7516

 

42



--------------------------------------------------------------------------------

SELLER:       Wildwood Associates and Cousins Properties Incorporated        
c/o Cousins Properties Incorporated         2500 Windy Ridge Parkway        
Suite 1600         Atlanta, Georgia 30339-5683         Attention: Corporate
Secretary         Facsimile: (770) 857-2360     and to:             Wildwood
Associates         c/o International Business Machines Corporation         Real
Estate Asset Management and Investments         IBM Corporate Headquarters      
  New Orchard Road, Mail Drop 215         Armonk, New York 10504        
Attention: Mr. Charles Blowe         Facsimile: 914-499-7804 with a copy to:    
  Troutman Sanders LLP         Suite 5200         600 Peachtree Street, N.E.    
    Atlanta, Georgia 30308-2216         Attn: John W. Griffin         Facsimile:
(404) 962-6577

 

Any notice or other communication (i) mailed as hereinabove provided shall be
deemed effectively given or received on the third (3rd) Business Day following
the postmark date of such notice or other communication, (ii) sent by overnight
courier or by hand shall be deemed effectively given or received upon receipt,
and (iii) sent by facsimile transmission shall be deemed effectively given or
received on the first Business Day after the day of transmission of such notice
and confirmation of such transmission.

 

12.2 Possession. Full and exclusive possession of the Properties, subject to the
Permitted Exceptions and the rights of the tenants under the Leases, shall be
delivered by Seller to Purchaser on the Closing Date.

 

12.3 Time Periods. If the time period by which any right, option, or election
provided under this Agreement must be exercised, or by which any act required
hereunder must be performed, or by which the Closing must be held, expires on a
Saturday, Sunday, or holiday, then such time period shall be automatically
extended through the close of business on the next regularly scheduled Business
Day.

 

12.4 Publicity. Except for disclosures required by law, the parties agree that,
prior to Closing, no party shall, with respect to this Agreement and the
transactions contemplated hereby, contact or conduct negotiations with public
officials, make any public announcements or issue press releases regarding this
Agreement or the transactions contemplated hereby to any third party without the
prior written consent of the other party hereto. No party shall record this
Agreement or any notice hereof.

 

43



--------------------------------------------------------------------------------

12.5 Discharge of Obligations. The acceptance by Purchaser of the Limited
Warranty Deed hereunder shall be deemed to constitute the full performance and
discharge of each and every warranty and representation made by Seller and
Purchaser herein and every agreement and obligation on the part of Seller and
Purchaser to be performed pursuant to the terms of this Agreement, except those
warranties, representations, covenants and agreements which are specifically
provided in this Agreement to survive Closing.

 

12.6 Severability. This Agreement is intended to be performed in accordance
with, and only to the extent permitted by, all applicable laws, ordinances,
rules and regulations. If any provision of this Agreement, or the application
thereof to any person or circumstance, shall, for any reason and to any extent
be invalid or unenforceable, the remainder of this Agreement and the application
of such provision to other persons or circumstances shall not be affected
thereby but rather shall be enforced to the greatest extent permitted by law.

 

12.7 Construction. This Agreement shall not be construed more strictly against
one party than against the other merely by virtue of the fact that this
Agreement may have been prepared by counsel for one of the parties, it being
mutually acknowledged and agreed that Seller and Purchaser and their respective
counsel have contributed substantially and materially to the preparation and
negotiation of this Agreement. Accordingly, the normal rule of construction to
the effect that any ambiguities are to be resolved against the drafting party
shall not be employed in the interpretation of this Agreement or any exhibits or
amendments hereto.

 

12.8 Sale Notification Letters. Promptly following the Closing, Purchaser shall
deliver the Tenant Notices of Sale to each of the respective tenants under the
Leases, the Master Declaration Notice to the Declarant under the Master
Declaration, and the Other Notices of Sale to each service provider and leasing
agent, the obligations under whose respective Service Contracts and Commission
Agreements Purchaser has assumed at Closing.

 

12.9 Access to Records Following Closing. Purchaser agrees that for a period of
one (1) year following the Closing, Seller shall have the right during regular
business hours, on five (5) days’ written notice to Purchaser, to examine and
review at Purchaser’s office (or, at Purchaser’s election, at the Properties),
the books and records of Seller relating to the ownership and operation of the
Properties which were delivered by Seller to Purchaser at the Closing. Likewise,
Seller agrees that for a period of one (1) year following the Closing, Purchaser
shall have the right during regular business hours, on five (5) days’ written
notice to Seller, to examine and review at Seller’s office, all books, records
and files, if any, retained by Seller relating to the ownership and operation by
Seller prior to the Closing of the Properties. The provisions of this Section
shall survive the Closing for a period of one (1) year after the Closing Date.

 

12.10 Submission to Jurisdiction. Each of Purchaser and Seller irrevocably
submits to the jurisdiction of (a) the Superior Court of Cobb County, Georgia
located in Marietta, Georgia, and (b) the United States District Court for the
Northern District of Georgia for the purposes of any suit, action or other
proceeding arising out of this Agreement or any transaction contemplated hereby.
Each of Purchaser and Seller further agrees that service of any process,
summons, notice or document by U.S. registered mail to such party’s respective
address set forth

 

44



--------------------------------------------------------------------------------

above shall be effective service of process for any action, suit or proceeding
in Georgia with respect to any matters to which it has submitted to jurisdiction
as set forth above in the immediately preceding sentence. Each of Purchaser and
Seller irrevocably and unconditionally waives trial by jury and irrevocably and
unconditionally waives any objection to the laying of venue of any action, suit
or proceeding arising out of this Agreement or the transactions contemplated
hereby in (a) the Superior Court of Cobb County, Georgia located in Marietta,
Georgia, and (b) the United States District Court for the Northern District of
Georgia, and hereby further irrevocably and unconditionally waives and agrees
not to plead or claim in any such court that any such action, suit or proceeding
brought in any such court has been brought in an inconvenient forum.

 

12.11 General Provisions. No failure of either party to exercise any power given
hereunder or to insist upon strict compliance with any obligation specified
herein, and no custom or practice at variance with the terms hereof, shall
constitute a waiver of either party’s right to demand exact compliance with the
terms hereof. This Agreement contains the entire agreement of the parties
hereto, and no representations, inducements, promises, or agreements, oral or
otherwise, between the parties not embodied herein shall be of any force or
effect. Any amendment to this Agreement shall not be binding upon Seller or
Purchaser unless such amendment is in writing and executed by Seller and
Purchaser. Subject to the provisions of Section 9.1 hereof, the provisions of
this Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective heirs, legal representatives, successors, and
permitted assigns. Time is of the essence in this Agreement. The headings
inserted at the beginning of each paragraph are for convenience only, and do not
add to or subtract from the meaning of the contents of each paragraph. This
Agreement shall be construed and interpreted under the laws of the State of
Georgia. Except as otherwise provided herein, all rights, powers, and privileges
conferred hereunder upon the parties shall be cumulative but not restrictive to
those given by law. All personal pronouns used in this Agreement, whether used
in the masculine, feminine, or neuter gender shall include all genders, and all
references herein to the singular shall include the plural and vice versa.

 

12.12 Attorney’s Fees. If Purchaser or Seller brings an action at law or equity
against the other in order to enforce the provisions of this Agreement or as a
result of an alleged default under this Agreement, the prevailing party in such
action shall be entitled to recover court costs and reasonable attorney’s fees
actually incurred from the other.

 

12.13 Counterparts. This Agreement may be executed in one or more counterparts,
each of which when taken together shall constitute one and the same original. To
facilitate the execution and delivery of this Agreement, the parties may execute
and exchange counterparts of the signature pages by facsimile, and the signature
page of either party to any counterpart may be appended to any other
counterpart.

 

12.14 Effective Agreement. The submission of this Agreement for examination is
not intended to nor shall constitute an offer to sell, or a reservation of, or
option or proposal of any kind for the purchase of the Properties. In no event
shall any draft of this Agreement create any obligation or liability, it being
understood that this Agreement shall be effective and binding only when a
counterpart of this Agreement has been executed and delivered by each party
hereto.

 

[Signatures commence on following page]

 

45



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day, month and year first above written.

 

SELLER: WILDWOOD ASSOCIATES, a Georgia general partnership By:   COUSINS
PROPERTIES INCORPORATED,     a Georgia corporation, General Partner     By:  

 

--------------------------------------------------------------------------------

    Name:  

 

--------------------------------------------------------------------------------

    Title:  

 

--------------------------------------------------------------------------------

By:   INTERNATIONAL BUSINESS    

MACHINES CORPORATION,


a New York corporation, General Partner

        By:  

 

--------------------------------------------------------------------------------

    Name:  

 

--------------------------------------------------------------------------------

    Title:  

 

--------------------------------------------------------------------------------

 

[Signatures continued on following page]

 

46



--------------------------------------------------------------------------------

[Signatures continued from previous page]

 

    PURCHASER:     WELLS OPERATING PARTNERSHIP II, L.P., a
Delaware limited partnership     By:   WELLS REAL ESTATE INVESTMENT
TRUST II, INC., a Maryland corporation,
general partner         By:  

 

--------------------------------------------------------------------------------

        Name:  

 

--------------------------------------------------------------------------------

        Title:  

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned Broker has joined in the execution and
delivery hereof solely for the purpose of evidencing its rights and obligations
under the provisions of Section 10.1 hereof.

 

    BROKER:     EASTDIL REALTY COMPANY, LLC, a New     York limited liability
company, Date of Execution:             By:  

 

--------------------------------------------------------------------------------

    Name:  

 

--------------------------------------------------------------------------------

                    , 2004   Title:  

 

--------------------------------------------------------------------------------

 

47